Name: Commission Implementing Regulation (EU) 2016/1376 of 8 August 2016 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 30 June until 29 September 2016 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: management;  trade policy;  insurance;  civil law;  information and information processing
 Date Published: nan

 18.8.2016 EN Official Journal of the European Union L 224/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1376 of 8 August 2016 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 30 June until 29 September 2016 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and re-insurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 7 July 2016, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end of June 2016 market data. That information was published on 7 July 2016 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure, that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 30 June until 29 September 2016. 2. For each relevant currency, the technical information to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 30 June 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,292 % 0,108 %  0,303 % 0,934 %  0,628 % 1,394 % 2  0,304 % 0,135 %  0,314 % 1,269 %  0,547 % 1,813 % 3  0,295 % 0,140 %  0,305 % 1,608 %  0,416 % 2,146 % 4  0,251 % 0,164 %  0,261 % 1,866 %  0,268 % 2,446 % 5  0,183 % 0,190 %  0,193 % 2,085 %  0,111 % 2,750 % 6  0,091 % 0,218 %  0,101 % 2,252 % 0,069 % 3,039 % 7 0,010 % 0,252 %  0,001 % 2,395 % 0,243 % 3,304 % 8 0,116 % 0,294 % 0,106 % 2,541 % 0,402 % 3,537 % 9 0,219 % 0,338 % 0,209 % 2,689 % 0,542 % 3,736 % 10 0,324 % 0,384 % 0,314 % 2,840 % 0,656 % 3,898 % 11 0,412 % 0,433 % 0,402 % 2,978 % 0,824 % 4,025 % 12 0,489 % 0,485 % 0,479 % 3,099 % 1,022 % 4,123 % 13 0,560 % 0,544 % 0,549 % 3,207 % 1,220 % 4,200 % 14 0,619 % 0,612 % 0,609 % 3,301 % 1,407 % 4,260 % 15 0,661 % 0,688 % 0,651 % 3,383 % 1,578 % 4,307 % 16 0,685 % 0,774 % 0,675 % 3,454 % 1,733 % 4,345 % 17 0,702 % 0,865 % 0,692 % 3,515 % 1,872 % 4,374 % 18 0,720 % 0,958 % 0,710 % 3,568 % 1,998 % 4,397 % 19 0,746 % 1,053 % 0,735 % 3,614 % 2,112 % 4,415 % 20 0,783 % 1,146 % 0,773 % 3,655 % 2,214 % 4,429 % 21 0,834 % 1,237 % 0,824 % 3,691 % 2,308 % 4,439 % 22 0,896 % 1,327 % 0,886 % 3,723 % 2,393 % 4,447 % 23 0,964 % 1,413 % 0,954 % 3,752 % 2,471 % 4,452 % 24 1,036 % 1,497 % 1,026 % 3,778 % 2,542 % 4,456 % 25 1,110 % 1,577 % 1,101 % 3,801 % 2,608 % 4,458 % 26 1,186 % 1,654 % 1,177 % 3,822 % 2,669 % 4,459 % 27 1,261 % 1,728 % 1,252 % 3,841 % 2,725 % 4,459 % 28 1,335 % 1,799 % 1,327 % 3,859 % 2,777 % 4,458 % 29 1,408 % 1,866 % 1,400 % 3,875 % 2,826 % 4,457 % 30 1,479 % 1,931 % 1,471 % 3,889 % 2,871 % 4,454 % 31 1,548 % 1,993 % 1,541 % 3,902 % 2,914 % 4,452 % 32 1,616 % 2,053 % 1,608 % 3,915 % 2,954 % 4,449 % 33 1,681 % 2,109 % 1,673 % 3,926 % 2,991 % 4,446 % 34 1,743 % 2,163 % 1,736 % 3,936 % 3,027 % 4,443 % 35 1,804 % 2,215 % 1,797 % 3,946 % 3,060 % 4,439 % 36 1,862 % 2,265 % 1,855 % 3,955 % 3,092 % 4,435 % 37 1,918 % 2,313 % 1,911 % 3,963 % 3,121 % 4,432 % 38 1,972 % 2,358 % 1,965 % 3,971 % 3,150 % 4,428 % 39 2,024 % 2,402 % 2,017 % 3,978 % 3,176 % 4,424 % 40 2,074 % 2,443 % 2,067 % 3,985 % 3,202 % 4,421 % 41 2,122 % 2,483 % 2,116 % 3,991 % 3,226 % 4,417 % 42 2,168 % 2,522 % 2,162 % 3,997 % 3,249 % 4,413 % 43 2,212 % 2,559 % 2,206 % 4,003 % 3,271 % 4,409 % 44 2,255 % 2,594 % 2,249 % 4,008 % 3,292 % 4,406 % 45 2,296 % 2,628 % 2,290 % 4,013 % 3,312 % 4,402 % 46 2,335 % 2,661 % 2,330 % 4,018 % 3,332 % 4,399 % 47 2,373 % 2,692 % 2,368 % 4,023 % 3,350 % 4,395 % 48 2,410 % 2,723 % 2,405 % 4,027 % 3,368 % 4,392 % 49 2,445 % 2,752 % 2,440 % 4,031 % 3,385 % 4,389 % 50 2,479 % 2,780 % 2,474 % 4,035 % 3,401 % 4,386 % 51 2,512 % 2,807 % 2,507 % 4,039 % 3,416 % 4,382 % 52 2,543 % 2,833 % 2,539 % 4,042 % 3,431 % 4,379 % 53 2,574 % 2,858 % 2,569 % 4,045 % 3,446 % 4,376 % 54 2,603 % 2,882 % 2,599 % 4,049 % 3,460 % 4,373 % 55 2,632 % 2,906 % 2,627 % 4,052 % 3,473 % 4,371 % 56 2,659 % 2,929 % 2,655 % 4,054 % 3,486 % 4,368 % 57 2,686 % 2,950 % 2,681 % 4,057 % 3,499 % 4,365 % 58 2,711 % 2,972 % 2,707 % 4,060 % 3,511 % 4,363 % 59 2,736 % 2,992 % 2,732 % 4,063 % 3,522 % 4,360 % 60 2,760 % 3,012 % 2,756 % 4,065 % 3,534 % 4,358 % 61 2,784 % 3,031 % 2,779 % 4,067 % 3,544 % 4,355 % 62 2,806 % 3,050 % 2,802 % 4,070 % 3,555 % 4,353 % 63 2,828 % 3,068 % 2,824 % 4,072 % 3,565 % 4,350 % 64 2,849 % 3,085 % 2,845 % 4,074 % 3,575 % 4,348 % 65 2,870 % 3,102 % 2,866 % 4,076 % 3,585 % 4,346 % 66 2,890 % 3,119 % 2,886 % 4,078 % 3,594 % 4,344 % 67 2,909 % 3,135 % 2,905 % 4,080 % 3,603 % 4,342 % 68 2,928 % 3,150 % 2,924 % 4,082 % 3,612 % 4,340 % 69 2,946 % 3,165 % 2,942 % 4,084 % 3,620 % 4,338 % 70 2,964 % 3,180 % 2,960 % 4,085 % 3,629 % 4,336 % 71 2,981 % 3,194 % 2,978 % 4,087 % 3,637 % 4,334 % 72 2,998 % 3,208 % 2,994 % 4,089 % 3,644 % 4,332 % 73 3,014 % 3,222 % 3,011 % 4,090 % 3,652 % 4,331 % 74 3,030 % 3,235 % 3,027 % 4,092 % 3,659 % 4,329 % 75 3,046 % 3,248 % 3,042 % 4,093 % 3,667 % 4,327 % 76 3,061 % 3,260 % 3,057 % 4,095 % 3,674 % 4,325 % 77 3,076 % 3,272 % 3,072 % 4,096 % 3,680 % 4,324 % 78 3,090 % 3,284 % 3,087 % 4,097 % 3,687 % 4,322 % 79 3,104 % 3,295 % 3,101 % 4,099 % 3,693 % 4,321 % 80 3,117 % 3,307 % 3,114 % 4,100 % 3,700 % 4,319 % 81 3,131 % 3,318 % 3,128 % 4,101 % 3,706 % 4,318 % 82 3,144 % 3,328 % 3,141 % 4,103 % 3,712 % 4,316 % 83 3,156 % 3,339 % 3,153 % 4,104 % 3,718 % 4,315 % 84 3,169 % 3,349 % 3,166 % 4,105 % 3,724 % 4,314 % 85 3,181 % 3,359 % 3,178 % 4,106 % 3,729 % 4,312 % 86 3,193 % 3,369 % 3,190 % 4,107 % 3,735 % 4,311 % 87 3,204 % 3,378 % 3,201 % 4,108 % 3,740 % 4,310 % 88 3,215 % 3,388 % 3,212 % 4,109 % 3,745 % 4,309 % 89 3,226 % 3,397 % 3,224 % 4,110 % 3,750 % 4,307 % 90 3,237 % 3,406 % 3,234 % 4,111 % 3,755 % 4,306 % 91 3,248 % 3,414 % 3,245 % 4,112 % 3,760 % 4,305 % 92 3,258 % 3,423 % 3,255 % 4,113 % 3,765 % 4,304 % 93 3,268 % 3,431 % 3,265 % 4,114 % 3,770 % 4,303 % 94 3,278 % 3,439 % 3,275 % 4,115 % 3,774 % 4,302 % 95 3,288 % 3,447 % 3,285 % 4,116 % 3,779 % 4,301 % 96 3,297 % 3,455 % 3,294 % 4,117 % 3,783 % 4,300 % 97 3,306 % 3,463 % 3,304 % 4,118 % 3,787 % 4,298 % 98 3,315 % 3,470 % 3,313 % 4,119 % 3,791 % 4,297 % 99 3,324 % 3,477 % 3,322 % 4,119 % 3,796 % 4,297 % 100 3,333 % 3,485 % 3,330 % 4,120 % 3,800 % 4,296 % 101 3,342 % 3,492 % 3,339 % 4,121 % 3,804 % 4,295 % 102 3,350 % 3,499 % 3,347 % 4,122 % 3,807 % 4,294 % 103 3,358 % 3,505 % 3,356 % 4,123 % 3,811 % 4,293 % 104 3,366 % 3,512 % 3,364 % 4,123 % 3,815 % 4,292 % 105 3,374 % 3,519 % 3,372 % 4,124 % 3,819 % 4,291 % 106 3,382 % 3,525 % 3,379 % 4,125 % 3,822 % 4,290 % 107 3,389 % 3,531 % 3,387 % 4,125 % 3,826 % 4,289 % 108 3,397 % 3,537 % 3,395 % 4,126 % 3,829 % 4,288 % 109 3,404 % 3,544 % 3,402 % 4,127 % 3,833 % 4,288 % 110 3,412 % 3,549 % 3,409 % 4,128 % 3,836 % 4,287 % 111 3,419 % 3,555 % 3,416 % 4,128 % 3,839 % 4,286 % 112 3,426 % 3,561 % 3,423 % 4,129 % 3,842 % 4,285 % 113 3,432 % 3,567 % 3,430 % 4,129 % 3,846 % 4,285 % 114 3,439 % 3,572 % 3,437 % 4,130 % 3,849 % 4,284 % 115 3,446 % 3,578 % 3,443 % 4,131 % 3,852 % 4,283 % 116 3,452 % 3,583 % 3,450 % 4,131 % 3,855 % 4,282 % 117 3,459 % 3,588 % 3,456 % 4,132 % 3,858 % 4,282 % 118 3,465 % 3,593 % 3,463 % 4,132 % 3,861 % 4,281 % 119 3,471 % 3,599 % 3,469 % 4,133 % 3,863 % 4,280 % 120 3,477 % 3,604 % 3,475 % 4,134 % 3,866 % 4,280 % 121 3,483 % 3,608 % 3,481 % 4,134 % 3,869 % 4,279 % 122 3,489 % 3,613 % 3,487 % 4,135 % 3,872 % 4,278 % 123 3,495 % 3,618 % 3,492 % 4,135 % 3,874 % 4,278 % 124 3,500 % 3,623 % 3,498 % 4,136 % 3,877 % 4,277 % 125 3,506 % 3,627 % 3,504 % 4,136 % 3,880 % 4,276 % 126 3,511 % 3,632 % 3,509 % 4,137 % 3,882 % 4,276 % 127 3,517 % 3,636 % 3,515 % 4,137 % 3,885 % 4,275 % 128 3,522 % 3,641 % 3,520 % 4,138 % 3,887 % 4,275 % 129 3,527 % 3,645 % 3,525 % 4,138 % 3,889 % 4,274 % 130 3,532 % 3,649 % 3,530 % 4,139 % 3,892 % 4,274 % 131 3,538 % 3,653 % 3,536 % 4,139 % 3,894 % 4,273 % 132 3,543 % 3,658 % 3,541 % 4,140 % 3,897 % 4,272 % 133 3,547 % 3,662 % 3,546 % 4,140 % 3,899 % 4,272 % 134 3,552 % 3,666 % 3,550 % 4,141 % 3,901 % 4,271 % 135 3,557 % 3,670 % 3,555 % 4,141 % 3,903 % 4,271 % 136 3,562 % 3,674 % 3,560 % 4,141 % 3,905 % 4,270 % 137 3,566 % 3,677 % 3,565 % 4,142 % 3,908 % 4,270 % 138 3,571 % 3,681 % 3,569 % 4,142 % 3,910 % 4,269 % 139 3,576 % 3,685 % 3,574 % 4,143 % 3,912 % 4,269 % 140 3,580 % 3,689 % 3,578 % 4,143 % 3,914 % 4,268 % 141 3,584 % 3,692 % 3,583 % 4,143 % 3,916 % 4,268 % 142 3,589 % 3,696 % 3,587 % 4,144 % 3,918 % 4,267 % 143 3,593 % 3,699 % 3,591 % 4,144 % 3,920 % 4,267 % 144 3,597 % 3,703 % 3,595 % 4,145 % 3,922 % 4,266 % 145 3,601 % 3,706 % 3,600 % 4,145 % 3,924 % 4,266 % 146 3,605 % 3,710 % 3,604 % 4,145 % 3,926 % 4,265 % 147 3,609 % 3,713 % 3,608 % 4,146 % 3,927 % 4,265 % 148 3,613 % 3,716 % 3,612 % 4,146 % 3,929 % 4,265 % 149 3,617 % 3,719 % 3,616 % 4,147 % 3,931 % 4,264 % 150 3,621 % 3,723 % 3,619 % 4,147 % 3,933 % 4,264 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,342 % 0,424 % 0,773 % 1,569 % 6,066 % 0,715 % 2  0,354 % 0,361 % 1,282 % 1,551 % 6,130 % 0,785 % 3  0,345 % 0,359 % 1,810 % 1,695 % 6,205 % 0,775 % 4  0,301 % 0,394 % 2,241 % 1,881 % 6,220 % 0,795 % 5  0,233 % 0,469 % 2,560 % 2,116 % 6,190 % 0,845 % 6  0,141 % 0,542 % 2,822 % 2,258 % 6,235 % 0,928 % 7  0,041 % 0,621 % 3,044 % 2,443 % 6,278 % 1,015 % 8 0,065 % 0,704 % 3,235 % 2,623 % 6,240 % 1,098 % 9 0,168 % 0,782 % 3,419 % 2,797 % 6,097 % 1,182 % 10 0,273 % 0,852 % 3,599 % 2,878 % 5,920 % 1,255 % 11 0,361 % 0,891 % 3,746 % 2,933 % 5,766 % 1,335 % 12 0,438 % 0,961 % 3,862 % 2,984 % 5,637 % 1,421 % 13 0,508 % 0,981 % 3,955 % 3,032 % 5,528 % 1,510 % 14 0,568 % 1,014 % 4,029 % 3,076 % 5,435 % 1,598 % 15 0,610 % 1,062 % 4,088 % 3,118 % 5,354 % 1,685 % 16 0,634 % 1,056 % 4,137 % 3,157 % 5,284 % 1,770 % 17 0,650 % 1,070 % 4,176 % 3,193 % 5,221 % 1,853 % 18 0,668 % 1,080 % 4,208 % 3,228 % 5,165 % 1,932 % 19 0,694 % 1,076 % 4,235 % 3,260 % 5,116 % 2,007 % 20 0,732 % 1,116 % 4,256 % 3,291 % 5,071 % 2,080 % 21 0,783 % 1,140 % 4,274 % 3,320 % 5,030 % 2,149 % 22 0,846 % 1,139 % 4,288 % 3,348 % 4,993 % 2,215 % 23 0,915 % 1,126 % 4,300 % 3,374 % 4,960 % 2,278 % 24 0,988 % 1,110 % 4,309 % 3,399 % 4,929 % 2,338 % 25 1,064 % 1,098 % 4,316 % 3,423 % 4,900 % 2,395 % 26 1,140 % 1,092 % 4,322 % 3,445 % 4,874 % 2,449 % 27 1,217 % 1,090 % 4,327 % 3,466 % 4,849 % 2,501 % 28 1,292 % 1,088 % 4,330 % 3,487 % 4,827 % 2,551 % 29 1,366 % 1,083 % 4,333 % 3,506 % 4,805 % 2,598 % 30 1,439 % 1,073 % 4,334 % 3,525 % 4,786 % 2,642 % 31 1,509 % 1,058 % 4,336 % 3,542 % 4,767 % 2,685 % 32 1,577 % 1,041 % 4,336 % 3,559 % 4,750 % 2,726 % 33 1,643 % 1,024 % 4,336 % 3,576 % 4,733 % 2,765 % 34 1,707 % 1,009 % 4,336 % 3,591 % 4,718 % 2,802 % 35 1,768 % 0,998 % 4,335 % 3,606 % 4,703 % 2,837 % 36 1,827 % 0,991 % 4,335 % 3,620 % 4,690 % 2,871 % 37 1,884 % 0,988 % 4,334 % 3,634 % 4,677 % 2,904 % 38 1,939 % 0,987 % 4,332 % 3,647 % 4,664 % 2,935 % 39 1,992 % 0,988 % 4,331 % 3,659 % 4,653 % 2,965 % 40 2,042 % 0,989 % 4,330 % 3,671 % 4,642 % 2,993 % 41 2,091 % 0,989 % 4,328 % 3,683 % 4,631 % 3,021 % 42 2,138 % 0,989 % 4,326 % 3,694 % 4,621 % 3,047 % 43 2,183 % 0,986 % 4,325 % 3,705 % 4,611 % 3,072 % 44 2,226 % 0,981 % 4,323 % 3,715 % 4,602 % 3,096 % 45 2,268 % 0,971 % 4,321 % 3,725 % 4,593 % 3,120 % 46 2,308 % 0,958 % 4,319 % 3,734 % 4,585 % 3,142 % 47 2,346 % 0,945 % 4,318 % 3,744 % 4,577 % 3,163 % 48 2,384 % 0,934 % 4,316 % 3,752 % 4,569 % 3,184 % 49 2,419 % 0,930 % 4,314 % 3,761 % 4,562 % 3,204 % 50 2,454 % 0,932 % 4,313 % 3,769 % 4,554 % 3,223 % 51 2,487 % 0,944 % 4,311 % 3,777 % 4,548 % 3,242 % 52 2,519 % 0,962 % 4,309 % 3,785 % 4,541 % 3,260 % 53 2,550 % 0,986 % 4,307 % 3,792 % 4,535 % 3,277 % 54 2,580 % 1,014 % 4,306 % 3,800 % 4,528 % 3,294 % 55 2,609 % 1,045 % 4,304 % 3,807 % 4,523 % 3,310 % 56 2,637 % 1,079 % 4,303 % 3,813 % 4,517 % 3,325 % 57 2,664 % 1,115 % 4,301 % 3,820 % 4,511 % 3,340 % 58 2,690 % 1,151 % 4,300 % 3,826 % 4,506 % 3,355 % 59 2,715 % 1,189 % 4,298 % 3,832 % 4,501 % 3,369 % 60 2,739 % 1,227 % 4,297 % 3,838 % 4,496 % 3,382 % 61 2,763 % 1,265 % 4,295 % 3,844 % 4,491 % 3,396 % 62 2,786 % 1,304 % 4,294 % 3,850 % 4,486 % 3,408 % 63 2,808 % 1,342 % 4,293 % 3,855 % 4,482 % 3,421 % 64 2,829 % 1,380 % 4,291 % 3,860 % 4,478 % 3,433 % 65 2,850 % 1,417 % 4,290 % 3,865 % 4,473 % 3,444 % 66 2,871 % 1,455 % 4,289 % 3,870 % 4,469 % 3,456 % 67 2,890 % 1,491 % 4,287 % 3,875 % 4,465 % 3,467 % 68 2,909 % 1,527 % 4,286 % 3,880 % 4,461 % 3,477 % 69 2,928 % 1,563 % 4,285 % 3,884 % 4,458 % 3,488 % 70 2,946 % 1,598 % 4,284 % 3,889 % 4,454 % 3,498 % 71 2,963 % 1,632 % 4,283 % 3,893 % 4,450 % 3,508 % 72 2,980 % 1,665 % 4,282 % 3,897 % 4,447 % 3,517 % 73 2,997 % 1,698 % 4,281 % 3,901 % 4,444 % 3,527 % 74 3,013 % 1,730 % 4,279 % 3,905 % 4,440 % 3,536 % 75 3,029 % 1,761 % 4,278 % 3,909 % 4,437 % 3,544 % 76 3,044 % 1,792 % 4,277 % 3,913 % 4,434 % 3,553 % 77 3,059 % 1,822 % 4,276 % 3,917 % 4,431 % 3,561 % 78 3,074 % 1,852 % 4,276 % 3,920 % 4,428 % 3,569 % 79 3,088 % 1,880 % 4,275 % 3,924 % 4,425 % 3,577 % 80 3,102 % 1,909 % 4,274 % 3,927 % 4,422 % 3,585 % 81 3,115 % 1,936 % 4,273 % 3,931 % 4,420 % 3,593 % 82 3,128 % 1,963 % 4,272 % 3,934 % 4,417 % 3,600 % 83 3,141 % 1,989 % 4,271 % 3,937 % 4,414 % 3,607 % 84 3,154 % 2,015 % 4,270 % 3,940 % 4,412 % 3,614 % 85 3,166 % 2,040 % 4,269 % 3,943 % 4,409 % 3,621 % 86 3,178 % 2,065 % 4,269 % 3,946 % 4,407 % 3,628 % 87 3,190 % 2,089 % 4,268 % 3,949 % 4,404 % 3,634 % 88 3,201 % 2,113 % 4,267 % 3,952 % 4,402 % 3,641 % 89 3,212 % 2,136 % 4,266 % 3,955 % 4,400 % 3,647 % 90 3,223 % 2,158 % 4,266 % 3,957 % 4,398 % 3,653 % 91 3,234 % 2,180 % 4,265 % 3,960 % 4,396 % 3,659 % 92 3,244 % 2,202 % 4,264 % 3,963 % 4,393 % 3,665 % 93 3,254 % 2,223 % 4,263 % 3,965 % 4,391 % 3,671 % 94 3,264 % 2,244 % 4,263 % 3,968 % 4,389 % 3,676 % 95 3,274 % 2,264 % 4,262 % 3,970 % 4,387 % 3,682 % 96 3,284 % 2,284 % 4,262 % 3,972 % 4,385 % 3,687 % 97 3,293 % 2,304 % 4,261 % 3,975 % 4,383 % 3,692 % 98 3,302 % 2,323 % 4,260 % 3,977 % 4,382 % 3,698 % 99 3,311 % 2,342 % 4,260 % 3,979 % 4,380 % 3,703 % 100 3,320 % 2,360 % 4,259 % 3,982 % 4,378 % 3,708 % 101 3,329 % 2,378 % 4,258 % 3,984 % 4,376 % 3,713 % 102 3,337 % 2,396 % 4,258 % 3,986 % 4,374 % 3,717 % 103 3,346 % 2,413 % 4,257 % 3,988 % 4,373 % 3,722 % 104 3,354 % 2,430 % 4,257 % 3,990 % 4,371 % 3,727 % 105 3,362 % 2,447 % 4,256 % 3,992 % 4,369 % 3,731 % 106 3,370 % 2,463 % 4,256 % 3,994 % 4,368 % 3,735 % 107 3,378 % 2,479 % 4,255 % 3,996 % 4,366 % 3,740 % 108 3,385 % 2,495 % 4,255 % 3,998 % 4,365 % 3,744 % 109 3,393 % 2,511 % 4,254 % 4,000 % 4,363 % 3,748 % 110 3,400 % 2,526 % 4,254 % 4,001 % 4,362 % 3,752 % 111 3,407 % 2,541 % 4,253 % 4,003 % 4,360 % 3,756 % 112 3,414 % 2,555 % 4,253 % 4,005 % 4,359 % 3,760 % 113 3,421 % 2,570 % 4,252 % 4,007 % 4,357 % 3,764 % 114 3,428 % 2,584 % 4,252 % 4,008 % 4,356 % 3,768 % 115 3,435 % 2,598 % 4,251 % 4,010 % 4,355 % 3,772 % 116 3,441 % 2,612 % 4,251 % 4,012 % 4,353 % 3,775 % 117 3,448 % 2,625 % 4,251 % 4,013 % 4,352 % 3,779 % 118 3,454 % 2,638 % 4,250 % 4,015 % 4,351 % 3,783 % 119 3,460 % 2,651 % 4,250 % 4,016 % 4,350 % 3,786 % 120 3,466 % 2,664 % 4,249 % 4,018 % 4,348 % 3,790 % 121 3,472 % 2,677 % 4,249 % 4,019 % 4,347 % 3,793 % 122 3,478 % 2,689 % 4,248 % 4,021 % 4,346 % 3,796 % 123 3,484 % 2,701 % 4,248 % 4,022 % 4,345 % 3,800 % 124 3,490 % 2,713 % 4,248 % 4,024 % 4,344 % 3,803 % 125 3,496 % 2,725 % 4,247 % 4,025 % 4,342 % 3,806 % 126 3,501 % 2,737 % 4,247 % 4,027 % 4,341 % 3,809 % 127 3,507 % 2,748 % 4,247 % 4,028 % 4,340 % 3,812 % 128 3,512 % 2,760 % 4,246 % 4,029 % 4,339 % 3,815 % 129 3,517 % 2,771 % 4,246 % 4,031 % 4,338 % 3,818 % 130 3,523 % 2,782 % 4,245 % 4,032 % 4,337 % 3,821 % 131 3,528 % 2,792 % 4,245 % 4,033 % 4,336 % 3,824 % 132 3,533 % 2,803 % 4,245 % 4,034 % 4,335 % 3,827 % 133 3,538 % 2,813 % 4,244 % 4,036 % 4,334 % 3,830 % 134 3,543 % 2,824 % 4,244 % 4,037 % 4,333 % 3,832 % 135 3,548 % 2,834 % 4,244 % 4,038 % 4,332 % 3,835 % 136 3,552 % 2,844 % 4,243 % 4,039 % 4,331 % 3,838 % 137 3,557 % 2,854 % 4,243 % 4,040 % 4,330 % 3,840 % 138 3,562 % 2,863 % 4,243 % 4,042 % 4,329 % 3,843 % 139 3,566 % 2,873 % 4,243 % 4,043 % 4,328 % 3,846 % 140 3,571 % 2,882 % 4,242 % 4,044 % 4,327 % 3,848 % 141 3,575 % 2,892 % 4,242 % 4,045 % 4,326 % 3,851 % 142 3,580 % 2,901 % 4,242 % 4,046 % 4,325 % 3,853 % 143 3,584 % 2,910 % 4,241 % 4,047 % 4,324 % 3,855 % 144 3,588 % 2,919 % 4,241 % 4,048 % 4,324 % 3,858 % 145 3,593 % 2,927 % 4,241 % 4,049 % 4,323 % 3,860 % 146 3,597 % 2,936 % 4,240 % 4,050 % 4,322 % 3,863 % 147 3,601 % 2,945 % 4,240 % 4,051 % 4,321 % 3,865 % 148 3,605 % 2,953 % 4,240 % 4,052 % 4,320 % 3,867 % 149 3,609 % 2,961 % 4,240 % 4,053 % 4,319 % 3,869 % 150 3,613 % 2,970 % 4,239 % 4,054 % 4,319 % 3,872 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,925 % 1,855 % 1,239 % 0,691 % 3,246 % 4,216 % 2  0,963 % 1,785 % 1,295 % 0,681 % 3,246 % 4,321 % 3  0,962 % 1,776 % 1,376 % 0,689 % 3,351 % 4,429 % 4  0,924 % 1,798 % 1,494 % 0,715 % 3,458 % 4,761 % 5  0,865 % 1,822 % 1,577 % 0,754 % 3,588 % 5,044 % 6  0,805 % 1,864 % 1,656 % 0,823 % 3,708 % 5,243 % 7  0,709 % 1,906 % 1,729 % 0,866 % 3,820 % 5,388 % 8  0,631 % 1,951 % 1,789 % 0,945 % 3,957 % 5,506 % 9  0,554 % 1,995 % 1,848 % 1,038 % 4,061 % 5,636 % 10  0,497 % 2,039 % 1,916 % 1,131 % 4,092 % 5,754 % 11  0,446 % 2,080 % 1,993 % 1,227 % 4,106 % 5,836 % 12  0,393 % 2,117 % 2,071 % 1,317 % 4,117 % 5,885 % 13  0,353 % 2,151 % 2,140 % 1,393 % 4,126 % 5,912 % 14  0,291 % 2,182 % 2,203 % 1,458 % 4,134 % 5,921 % 15  0,270 % 2,211 % 2,264 % 1,514 % 4,141 % 5,918 % 16  0,248 % 2,236 % 2,324 % 1,563 % 4,147 % 5,905 % 17  0,218 % 2,260 % 2,382 % 1,602 % 4,152 % 5,885 % 18  0,188 % 2,282 % 2,439 % 1,632 % 4,156 % 5,860 % 19  0,162 % 2,303 % 2,494 % 1,649 % 4,160 % 5,831 % 20  0,143 % 2,323 % 2,548 % 1,653 % 4,163 % 5,799 % 21  0,133 % 2,342 % 2,599 % 1,645 % 4,166 % 5,765 % 22  0,126 % 2,359 % 2,648 % 1,633 % 4,169 % 5,731 % 23  0,116 % 2,372 % 2,695 % 1,622 % 4,171 % 5,696 % 24  0,099 % 2,381 % 2,740 % 1,618 % 4,173 % 5,660 % 25  0,072 % 2,386 % 2,783 % 1,624 % 4,175 % 5,625 % 26  0,033 % 2,385 % 2,824 % 1,642 % 4,177 % 5,590 % 27 0,014 % 2,382 % 2,864 % 1,670 % 4,178 % 5,556 % 28 0,067 % 2,380 % 2,901 % 1,704 % 4,180 % 5,522 % 29 0,125 % 2,381 % 2,937 % 1,743 % 4,181 % 5,490 % 30 0,185 % 2,387 % 2,972 % 1,785 % 4,182 % 5,458 % 31 0,247 % 2,399 % 3,005 % 1,830 % 4,183 % 5,427 % 32 0,309 % 2,416 % 3,036 % 1,876 % 4,184 % 5,396 % 33 0,371 % 2,437 % 3,066 % 1,922 % 4,185 % 5,367 % 34 0,433 % 2,460 % 3,095 % 1,969 % 4,186 % 5,339 % 35 0,494 % 2,486 % 3,123 % 2,015 % 4,187 % 5,312 % 36 0,553 % 2,512 % 3,149 % 2,061 % 4,187 % 5,286 % 37 0,612 % 2,540 % 3,174 % 2,107 % 4,188 % 5,260 % 38 0,668 % 2,569 % 3,199 % 2,151 % 4,189 % 5,236 % 39 0,723 % 2,597 % 3,222 % 2,195 % 4,189 % 5,212 % 40 0,777 % 2,626 % 3,244 % 2,237 % 4,190 % 5,190 % 41 0,829 % 2,655 % 3,266 % 2,278 % 4,190 % 5,168 % 42 0,879 % 2,683 % 3,286 % 2,318 % 4,191 % 5,147 % 43 0,928 % 2,711 % 3,306 % 2,357 % 4,191 % 5,126 % 44 0,975 % 2,738 % 3,325 % 2,394 % 4,192 % 5,107 % 45 1,020 % 2,765 % 3,343 % 2,431 % 4,192 % 5,088 % 46 1,064 % 2,792 % 3,361 % 2,466 % 4,192 % 5,070 % 47 1,107 % 2,818 % 3,378 % 2,500 % 4,193 % 5,052 % 48 1,148 % 2,843 % 3,394 % 2,533 % 4,193 % 5,035 % 49 1,187 % 2,868 % 3,410 % 2,565 % 4,193 % 5,019 % 50 1,226 % 2,891 % 3,425 % 2,596 % 4,193 % 5,003 % 51 1,263 % 2,915 % 3,439 % 2,626 % 4,194 % 4,988 % 52 1,298 % 2,937 % 3,454 % 2,655 % 4,194 % 4,973 % 53 1,333 % 2,959 % 3,467 % 2,683 % 4,194 % 4,959 % 54 1,366 % 2,981 % 3,480 % 2,710 % 4,194 % 4,946 % 55 1,399 % 3,002 % 3,493 % 2,736 % 4,194 % 4,932 % 56 1,430 % 3,022 % 3,505 % 2,761 % 4,195 % 4,920 % 57 1,460 % 3,041 % 3,517 % 2,786 % 4,195 % 4,907 % 58 1,489 % 3,060 % 3,529 % 2,809 % 4,195 % 4,895 % 59 1,518 % 3,079 % 3,540 % 2,832 % 4,195 % 4,884 % 60 1,545 % 3,097 % 3,551 % 2,855 % 4,195 % 4,872 % 61 1,572 % 3,114 % 3,561 % 2,876 % 4,195 % 4,861 % 62 1,598 % 3,131 % 3,571 % 2,897 % 4,196 % 4,851 % 63 1,623 % 3,148 % 3,581 % 2,918 % 4,196 % 4,841 % 64 1,647 % 3,164 % 3,591 % 2,937 % 4,196 % 4,831 % 65 1,670 % 3,179 % 3,600 % 2,956 % 4,196 % 4,821 % 66 1,693 % 3,194 % 3,609 % 2,975 % 4,196 % 4,812 % 67 1,715 % 3,209 % 3,618 % 2,993 % 4,196 % 4,803 % 68 1,737 % 3,223 % 3,626 % 3,011 % 4,196 % 4,794 % 69 1,758 % 3,237 % 3,634 % 3,028 % 4,196 % 4,785 % 70 1,778 % 3,251 % 3,642 % 3,044 % 4,196 % 4,777 % 71 1,798 % 3,264 % 3,650 % 3,060 % 4,196 % 4,769 % 72 1,817 % 3,277 % 3,658 % 3,076 % 4,196 % 4,761 % 73 1,836 % 3,289 % 3,665 % 3,091 % 4,197 % 4,753 % 74 1,854 % 3,302 % 3,672 % 3,106 % 4,197 % 4,746 % 75 1,872 % 3,313 % 3,679 % 3,121 % 4,197 % 4,738 % 76 1,890 % 3,325 % 3,686 % 3,135 % 4,197 % 4,731 % 77 1,906 % 3,336 % 3,693 % 3,148 % 4,197 % 4,725 % 78 1,923 % 3,347 % 3,699 % 3,162 % 4,197 % 4,718 % 79 1,939 % 3,358 % 3,705 % 3,175 % 4,197 % 4,711 % 80 1,955 % 3,368 % 3,711 % 3,188 % 4,197 % 4,705 % 81 1,970 % 3,379 % 3,717 % 3,200 % 4,197 % 4,699 % 82 1,985 % 3,388 % 3,723 % 3,212 % 4,197 % 4,693 % 83 1,999 % 3,398 % 3,729 % 3,224 % 4,197 % 4,687 % 84 2,014 % 3,408 % 3,735 % 3,236 % 4,197 % 4,681 % 85 2,027 % 3,417 % 3,740 % 3,247 % 4,197 % 4,675 % 86 2,041 % 3,426 % 3,745 % 3,258 % 4,197 % 4,670 % 87 2,054 % 3,435 % 3,751 % 3,269 % 4,197 % 4,664 % 88 2,067 % 3,443 % 3,756 % 3,279 % 4,197 % 4,659 % 89 2,080 % 3,452 % 3,761 % 3,289 % 4,197 % 4,654 % 90 2,092 % 3,460 % 3,766 % 3,300 % 4,197 % 4,649 % 91 2,104 % 3,468 % 3,770 % 3,309 % 4,197 % 4,644 % 92 2,116 % 3,476 % 3,775 % 3,319 % 4,198 % 4,639 % 93 2,128 % 3,484 % 3,780 % 3,328 % 4,198 % 4,634 % 94 2,139 % 3,492 % 3,784 % 3,338 % 4,198 % 4,630 % 95 2,150 % 3,499 % 3,788 % 3,347 % 4,198 % 4,625 % 96 2,161 % 3,506 % 3,793 % 3,356 % 4,198 % 4,621 % 97 2,172 % 3,513 % 3,797 % 3,364 % 4,198 % 4,616 % 98 2,182 % 3,520 % 3,801 % 3,373 % 4,198 % 4,612 % 99 2,192 % 3,527 % 3,805 % 3,381 % 4,198 % 4,608 % 100 2,202 % 3,534 % 3,809 % 3,389 % 4,198 % 4,604 % 101 2,212 % 3,540 % 3,813 % 3,397 % 4,198 % 4,600 % 102 2,222 % 3,547 % 3,817 % 3,405 % 4,198 % 4,596 % 103 2,231 % 3,553 % 3,820 % 3,413 % 4,198 % 4,592 % 104 2,241 % 3,559 % 3,824 % 3,420 % 4,198 % 4,588 % 105 2,250 % 3,566 % 3,827 % 3,428 % 4,198 % 4,585 % 106 2,259 % 3,571 % 3,831 % 3,435 % 4,198 % 4,581 % 107 2,267 % 3,577 % 3,834 % 3,442 % 4,198 % 4,577 % 108 2,276 % 3,583 % 3,838 % 3,449 % 4,198 % 4,574 % 109 2,284 % 3,589 % 3,841 % 3,456 % 4,198 % 4,570 % 110 2,293 % 3,594 % 3,844 % 3,463 % 4,198 % 4,567 % 111 2,301 % 3,600 % 3,848 % 3,469 % 4,198 % 4,564 % 112 2,309 % 3,605 % 3,851 % 3,476 % 4,198 % 4,560 % 113 2,317 % 3,610 % 3,854 % 3,482 % 4,198 % 4,557 % 114 2,324 % 3,615 % 3,857 % 3,488 % 4,198 % 4,554 % 115 2,332 % 3,621 % 3,860 % 3,495 % 4,198 % 4,551 % 116 2,339 % 3,626 % 3,863 % 3,501 % 4,198 % 4,548 % 117 2,347 % 3,630 % 3,866 % 3,507 % 4,198 % 4,545 % 118 2,354 % 3,635 % 3,868 % 3,512 % 4,198 % 4,542 % 119 2,361 % 3,640 % 3,871 % 3,518 % 4,198 % 4,539 % 120 2,368 % 3,645 % 3,874 % 3,524 % 4,198 % 4,536 % 121 2,375 % 3,649 % 3,877 % 3,529 % 4,198 % 4,534 % 122 2,382 % 3,654 % 3,879 % 3,535 % 4,198 % 4,531 % 123 2,388 % 3,658 % 3,882 % 3,540 % 4,198 % 4,528 % 124 2,395 % 3,662 % 3,884 % 3,546 % 4,198 % 4,526 % 125 2,401 % 3,667 % 3,887 % 3,551 % 4,198 % 4,523 % 126 2,407 % 3,671 % 3,889 % 3,556 % 4,198 % 4,520 % 127 2,414 % 3,675 % 3,892 % 3,561 % 4,198 % 4,518 % 128 2,420 % 3,679 % 3,894 % 3,566 % 4,198 % 4,515 % 129 2,426 % 3,683 % 3,897 % 3,571 % 4,198 % 4,513 % 130 2,432 % 3,687 % 3,899 % 3,576 % 4,198 % 4,510 % 131 2,438 % 3,691 % 3,901 % 3,580 % 4,198 % 4,508 % 132 2,443 % 3,695 % 3,904 % 3,585 % 4,198 % 4,506 % 133 2,449 % 3,699 % 3,906 % 3,590 % 4,198 % 4,503 % 134 2,455 % 3,702 % 3,908 % 3,594 % 4,198 % 4,501 % 135 2,460 % 3,706 % 3,910 % 3,599 % 4,198 % 4,499 % 136 2,466 % 3,710 % 3,912 % 3,603 % 4,198 % 4,497 % 137 2,471 % 3,713 % 3,914 % 3,608 % 4,198 % 4,495 % 138 2,476 % 3,717 % 3,916 % 3,612 % 4,198 % 4,492 % 139 2,481 % 3,720 % 3,918 % 3,616 % 4,198 % 4,490 % 140 2,486 % 3,724 % 3,920 % 3,620 % 4,198 % 4,488 % 141 2,491 % 3,727 % 3,922 % 3,624 % 4,198 % 4,486 % 142 2,496 % 3,730 % 3,924 % 3,628 % 4,198 % 4,484 % 143 2,501 % 3,734 % 3,926 % 3,632 % 4,198 % 4,482 % 144 2,506 % 3,737 % 3,928 % 3,636 % 4,199 % 4,480 % 145 2,511 % 3,740 % 3,930 % 3,640 % 4,199 % 4,478 % 146 2,516 % 3,743 % 3,932 % 3,644 % 4,199 % 4,476 % 147 2,520 % 3,746 % 3,934 % 3,648 % 4,199 % 4,475 % 148 2,525 % 3,749 % 3,936 % 3,651 % 4,199 % 4,473 % 149 2,529 % 3,752 % 3,937 % 3,655 % 4,199 % 4,471 % 150 2,534 % 3,755 % 3,939 % 3,659 % 4,199 % 4,469 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 0,632 % 6,745 % 4,074 % 0,258 % 2,041 % 7,331 % 2 0,753 % 6,869 % 4,421 % 0,325 % 2,008 % 7,452 % 3 0,864 % 6,995 % 4,876 % 0,387 % 2,018 % 7,567 % 4 0,946 % 7,116 % 5,109 % 0,445 % 2,057 % 7,693 % 5 1,038 % 7,225 % 5,255 % 0,504 % 2,114 % 7,821 % 6 1,119 % 7,304 % 5,420 % 0,565 % 2,183 % 7,949 % 7 1,193 % 7,388 % 5,529 % 0,627 % 2,263 % 8,073 % 8 1,266 % 7,447 % 5,626 % 0,690 % 2,337 % 8,193 % 9 1,331 % 7,495 % 5,700 % 0,755 % 2,409 % 8,300 % 10 1,383 % 7,533 % 5,784 % 0,820 % 2,475 % 8,376 % 11 1,423 % 7,547 % 5,884 % 0,900 % 2,538 % 8,415 % 12 1,468 % 7,540 % 5,992 % 0,991 % 2,598 % 8,426 % 13 1,527 % 7,519 % 6,098 % 1,088 % 2,656 % 8,420 % 14 1,595 % 7,486 % 6,196 % 1,187 % 2,708 % 8,400 % 15 1,668 % 7,447 % 6,282 % 1,286 % 2,748 % 8,367 % 16 1,743 % 7,402 % 6,352 % 1,384 % 2,777 % 8,321 % 17 1,818 % 7,354 % 6,407 % 1,478 % 2,799 % 8,266 % 18 1,891 % 7,303 % 6,449 % 1,570 % 2,817 % 8,205 % 19 1,963 % 7,251 % 6,479 % 1,658 % 2,834 % 8,139 % 20 2,033 % 7,199 % 6,498 % 1,742 % 2,853 % 8,071 % 21 2,100 % 7,147 % 6,507 % 1,822 % 2,875 % 8,001 % 22 2,165 % 7,095 % 6,508 % 1,899 % 2,900 % 7,930 % 23 2,227 % 7,045 % 6,503 % 1,973 % 2,926 % 7,859 % 24 2,287 % 6,995 % 6,492 % 2,042 % 2,953 % 7,790 % 25 2,344 % 6,947 % 6,478 % 2,109 % 2,981 % 7,721 % 26 2,398 % 6,899 % 6,460 % 2,172 % 3,009 % 7,653 % 27 2,451 % 6,854 % 6,441 % 2,233 % 3,036 % 7,588 % 28 2,500 % 6,810 % 6,419 % 2,290 % 3,064 % 7,524 % 29 2,548 % 6,767 % 6,397 % 2,345 % 3,091 % 7,462 % 30 2,594 % 6,726 % 6,374 % 2,397 % 3,117 % 7,403 % 31 2,637 % 6,686 % 6,350 % 2,447 % 3,143 % 7,345 % 32 2,679 % 6,648 % 6,327 % 2,494 % 3,168 % 7,289 % 33 2,719 % 6,611 % 6,303 % 2,540 % 3,193 % 7,236 % 34 2,757 % 6,576 % 6,280 % 2,583 % 3,217 % 7,184 % 35 2,793 % 6,542 % 6,256 % 2,624 % 3,239 % 7,134 % 36 2,828 % 6,509 % 6,234 % 2,664 % 3,262 % 7,087 % 37 2,862 % 6,478 % 6,211 % 2,702 % 3,283 % 7,041 % 38 2,894 % 6,448 % 6,190 % 2,738 % 3,304 % 6,997 % 39 2,924 % 6,419 % 6,168 % 2,772 % 3,324 % 6,954 % 40 2,954 % 6,391 % 6,148 % 2,805 % 3,343 % 6,914 % 41 2,982 % 6,364 % 6,128 % 2,837 % 3,362 % 6,875 % 42 3,009 % 6,338 % 6,108 % 2,868 % 3,380 % 6,837 % 43 3,035 % 6,314 % 6,089 % 2,897 % 3,397 % 6,801 % 44 3,060 % 6,290 % 6,071 % 2,925 % 3,414 % 6,766 % 45 3,084 % 6,267 % 6,053 % 2,952 % 3,430 % 6,733 % 46 3,107 % 6,245 % 6,036 % 2,978 % 3,445 % 6,701 % 47 3,129 % 6,223 % 6,019 % 3,003 % 3,460 % 6,670 % 48 3,151 % 6,203 % 6,003 % 3,027 % 3,475 % 6,640 % 49 3,171 % 6,183 % 5,988 % 3,050 % 3,489 % 6,612 % 50 3,191 % 6,164 % 5,973 % 3,072 % 3,502 % 6,584 % 51 3,210 % 6,146 % 5,958 % 3,094 % 3,516 % 6,557 % 52 3,229 % 6,128 % 5,944 % 3,114 % 3,528 % 6,532 % 53 3,246 % 6,111 % 5,931 % 3,134 % 3,540 % 6,507 % 54 3,264 % 6,094 % 5,918 % 3,153 % 3,552 % 6,483 % 55 3,280 % 6,078 % 5,905 % 3,172 % 3,563 % 6,460 % 56 3,296 % 6,063 % 5,893 % 3,190 % 3,575 % 6,438 % 57 3,312 % 6,048 % 5,881 % 3,207 % 3,585 % 6,416 % 58 3,327 % 6,034 % 5,869 % 3,224 % 3,596 % 6,395 % 59 3,341 % 6,020 % 5,858 % 3,240 % 3,606 % 6,375 % 60 3,355 % 6,006 % 5,847 % 3,256 % 3,615 % 6,356 % 61 3,369 % 5,993 % 5,837 % 3,271 % 3,625 % 6,337 % 62 3,382 % 5,980 % 5,827 % 3,286 % 3,634 % 6,318 % 63 3,395 % 5,968 % 5,817 % 3,300 % 3,643 % 6,301 % 64 3,407 % 5,956 % 5,807 % 3,314 % 3,651 % 6,283 % 65 3,420 % 5,945 % 5,798 % 3,328 % 3,659 % 6,267 % 66 3,431 % 5,933 % 5,789 % 3,341 % 3,668 % 6,251 % 67 3,443 % 5,922 % 5,780 % 3,354 % 3,675 % 6,235 % 68 3,454 % 5,912 % 5,772 % 3,366 % 3,683 % 6,220 % 69 3,464 % 5,902 % 5,763 % 3,378 % 3,690 % 6,205 % 70 3,475 % 5,892 % 5,755 % 3,390 % 3,698 % 6,191 % 71 3,485 % 5,882 % 5,748 % 3,401 % 3,705 % 6,177 % 72 3,495 % 5,872 % 5,740 % 3,412 % 3,712 % 6,163 % 73 3,504 % 5,863 % 5,733 % 3,423 % 3,718 % 6,150 % 74 3,514 % 5,854 % 5,725 % 3,433 % 3,725 % 6,137 % 75 3,523 % 5,845 % 5,718 % 3,443 % 3,731 % 6,124 % 76 3,532 % 5,837 % 5,712 % 3,453 % 3,737 % 6,112 % 77 3,540 % 5,829 % 5,705 % 3,463 % 3,743 % 6,100 % 78 3,549 % 5,821 % 5,698 % 3,472 % 3,749 % 6,089 % 79 3,557 % 5,813 % 5,692 % 3,481 % 3,755 % 6,077 % 80 3,565 % 5,805 % 5,686 % 3,490 % 3,760 % 6,066 % 81 3,573 % 5,798 % 5,680 % 3,499 % 3,765 % 6,056 % 82 3,580 % 5,790 % 5,674 % 3,507 % 3,771 % 6,045 % 83 3,588 % 5,783 % 5,668 % 3,516 % 3,776 % 6,035 % 84 3,595 % 5,776 % 5,663 % 3,524 % 3,781 % 6,025 % 85 3,602 % 5,769 % 5,657 % 3,532 % 3,786 % 6,015 % 86 3,609 % 5,763 % 5,652 % 3,540 % 3,791 % 6,006 % 87 3,616 % 5,756 % 5,647 % 3,547 % 3,795 % 5,997 % 88 3,622 % 5,750 % 5,642 % 3,554 % 3,800 % 5,987 % 89 3,629 % 5,744 % 5,637 % 3,562 % 3,804 % 5,979 % 90 3,635 % 5,738 % 5,632 % 3,569 % 3,809 % 5,970 % 91 3,641 % 5,732 % 5,627 % 3,576 % 3,813 % 5,961 % 92 3,647 % 5,726 % 5,623 % 3,582 % 3,817 % 5,953 % 93 3,653 % 5,720 % 5,618 % 3,589 % 3,821 % 5,945 % 94 3,659 % 5,715 % 5,614 % 3,596 % 3,825 % 5,937 % 95 3,665 % 5,709 % 5,609 % 3,602 % 3,829 % 5,929 % 96 3,670 % 5,704 % 5,605 % 3,608 % 3,833 % 5,922 % 97 3,676 % 5,699 % 5,601 % 3,614 % 3,837 % 5,914 % 98 3,681 % 5,694 % 5,597 % 3,620 % 3,841 % 5,907 % 99 3,686 % 5,689 % 5,593 % 3,626 % 3,844 % 5,900 % 100 3,691 % 5,684 % 5,589 % 3,632 % 3,848 % 5,893 % 101 3,696 % 5,679 % 5,585 % 3,637 % 3,851 % 5,886 % 102 3,701 % 5,674 % 5,581 % 3,643 % 3,855 % 5,879 % 103 3,706 % 5,670 % 5,577 % 3,648 % 3,858 % 5,872 % 104 3,711 % 5,665 % 5,574 % 3,653 % 3,861 % 5,866 % 105 3,716 % 5,661 % 5,570 % 3,659 % 3,865 % 5,860 % 106 3,720 % 5,656 % 5,567 % 3,664 % 3,868 % 5,853 % 107 3,725 % 5,652 % 5,563 % 3,669 % 3,871 % 5,847 % 108 3,729 % 5,648 % 5,560 % 3,674 % 3,874 % 5,841 % 109 3,733 % 5,644 % 5,557 % 3,678 % 3,877 % 5,835 % 110 3,738 % 5,640 % 5,553 % 3,683 % 3,880 % 5,829 % 111 3,742 % 5,636 % 5,550 % 3,688 % 3,883 % 5,824 % 112 3,746 % 5,632 % 5,547 % 3,692 % 3,885 % 5,818 % 113 3,750 % 5,628 % 5,544 % 3,697 % 3,888 % 5,813 % 114 3,754 % 5,624 % 5,541 % 3,701 % 3,891 % 5,807 % 115 3,758 % 5,621 % 5,538 % 3,706 % 3,894 % 5,802 % 116 3,761 % 5,617 % 5,535 % 3,710 % 3,896 % 5,797 % 117 3,765 % 5,613 % 5,532 % 3,714 % 3,899 % 5,792 % 118 3,769 % 5,610 % 5,529 % 3,718 % 3,901 % 5,787 % 119 3,772 % 5,606 % 5,527 % 3,722 % 3,904 % 5,782 % 120 3,776 % 5,603 % 5,524 % 3,726 % 3,906 % 5,777 % 121 3,780 % 5,600 % 5,521 % 3,730 % 3,909 % 5,772 % 122 3,783 % 5,596 % 5,518 % 3,734 % 3,911 % 5,767 % 123 3,786 % 5,593 % 5,516 % 3,738 % 3,914 % 5,763 % 124 3,790 % 5,590 % 5,513 % 3,741 % 3,916 % 5,758 % 125 3,793 % 5,587 % 5,511 % 3,745 % 3,918 % 5,754 % 126 3,796 % 5,584 % 5,508 % 3,749 % 3,920 % 5,749 % 127 3,799 % 5,581 % 5,506 % 3,752 % 3,923 % 5,745 % 128 3,802 % 5,578 % 5,504 % 3,756 % 3,925 % 5,741 % 129 3,806 % 5,575 % 5,501 % 3,759 % 3,927 % 5,737 % 130 3,809 % 5,572 % 5,499 % 3,763 % 3,929 % 5,732 % 131 3,812 % 5,569 % 5,497 % 3,766 % 3,931 % 5,728 % 132 3,815 % 5,566 % 5,494 % 3,769 % 3,933 % 5,724 % 133 3,817 % 5,564 % 5,492 % 3,772 % 3,935 % 5,720 % 134 3,820 % 5,561 % 5,490 % 3,776 % 3,937 % 5,716 % 135 3,823 % 5,558 % 5,488 % 3,779 % 3,939 % 5,713 % 136 3,826 % 5,556 % 5,486 % 3,782 % 3,941 % 5,709 % 137 3,829 % 5,553 % 5,484 % 3,785 % 3,943 % 5,705 % 138 3,831 % 5,550 % 5,482 % 3,788 % 3,945 % 5,701 % 139 3,834 % 5,548 % 5,479 % 3,791 % 3,946 % 5,698 % 140 3,837 % 5,545 % 5,477 % 3,794 % 3,948 % 5,694 % 141 3,839 % 5,543 % 5,476 % 3,797 % 3,950 % 5,691 % 142 3,842 % 5,541 % 5,474 % 3,799 % 3,952 % 5,687 % 143 3,844 % 5,538 % 5,472 % 3,802 % 3,954 % 5,684 % 144 3,847 % 5,536 % 5,470 % 3,805 % 3,955 % 5,681 % 145 3,849 % 5,533 % 5,468 % 3,808 % 3,957 % 5,677 % 146 3,851 % 5,531 % 5,466 % 3,810 % 3,959 % 5,674 % 147 3,854 % 5,529 % 5,464 % 3,813 % 3,960 % 5,671 % 148 3,856 % 5,527 % 5,462 % 3,816 % 3,962 % 5,668 % 149 3,858 % 5,525 % 5,461 % 3,818 % 3,963 % 5,664 % 150 3,861 % 5,522 % 5,459 % 3,821 % 3,965 % 5,661 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 13,072 % 2,203 % 3,280 % 10,235 % 1,096 % 1,127 % 2 12,277 % 2,224 % 3,274 % 9,558 % 1,236 % 1,084 % 3 11,951 % 2,302 % 3,285 % 9,144 % 1,377 % 1,069 % 4 11,928 % 2,375 % 3,323 % 8,887 % 1,500 % 1,076 % 5 12,037 % 2,498 % 3,361 % 8,706 % 1,596 % 1,090 % 6 12,145 % 2,589 % 3,416 % 8,599 % 1,695 % 1,103 % 7 12,162 % 2,664 % 3,495 % 8,400 % 1,791 % 1,118 % 8 12,084 % 2,685 % 3,557 % 8,337 % 1,865 % 1,136 % 9 12,058 % 2,688 % 3,609 % 8,241 % 1,942 % 1,156 % 10 12,085 % 2,716 % 3,673 % 8,141 % 2,012 % 1,176 % 11 12,076 % 2,752 % 3,726 % 8,039 % 2,063 % 1,195 % 12 12,023 % 2,791 % 3,768 % 7,933 % 2,104 % 1,210 % 13 11,937 % 2,832 % 3,807 % 7,825 % 2,146 % 1,220 % 14 11,827 % 2,872 % 3,848 % 7,717 % 2,182 % 1,224 % 15 11,699 % 2,912 % 3,891 % 7,610 % 2,209 % 1,223 % 16 11,557 % 2,951 % 3,940 % 7,504 % 2,224 % 1,218 % 17 11,407 % 2,990 % 3,989 % 7,401 % 2,234 % 1,215 % 18 11,251 % 3,027 % 4,038 % 7,300 % 2,243 % 1,219 % 19 11,092 % 3,062 % 4,082 % 7,203 % 2,255 % 1,233 % 20 10,931 % 3,097 % 4,122 % 7,109 % 2,272 % 1,259 % 21 10,771 % 3,130 % 4,155 % 7,018 % 2,297 % 1,298 % 22 10,613 % 3,162 % 4,182 % 6,931 % 2,328 % 1,346 % 23 10,458 % 3,192 % 4,205 % 6,847 % 2,362 % 1,401 % 24 10,306 % 3,221 % 4,223 % 6,767 % 2,400 % 1,461 % 25 10,158 % 3,249 % 4,239 % 6,690 % 2,438 % 1,522 % 26 10,015 % 3,276 % 4,252 % 6,616 % 2,478 % 1,585 % 27 9,876 % 3,302 % 4,262 % 6,545 % 2,518 % 1,649 % 28 9,743 % 3,326 % 4,271 % 6,477 % 2,557 % 1,711 % 29 9,614 % 3,350 % 4,278 % 6,413 % 2,597 % 1,773 % 30 9,490 % 3,372 % 4,284 % 6,351 % 2,635 % 1,834 % 31 9,371 % 3,394 % 4,288 % 6,292 % 2,673 % 1,893 % 32 9,257 % 3,414 % 4,292 % 6,235 % 2,710 % 1,951 % 33 9,148 % 3,434 % 4,295 % 6,181 % 2,746 % 2,006 % 34 9,043 % 3,453 % 4,297 % 6,129 % 2,780 % 2,060 % 35 8,942 % 3,471 % 4,298 % 6,079 % 2,814 % 2,112 % 36 8,846 % 3,489 % 4,299 % 6,032 % 2,847 % 2,163 % 37 8,754 % 3,505 % 4,300 % 5,987 % 2,878 % 2,211 % 38 8,666 % 3,521 % 4,300 % 5,943 % 2,908 % 2,258 % 39 8,581 % 3,537 % 4,300 % 5,902 % 2,938 % 2,302 % 40 8,500 % 3,552 % 4,300 % 5,862 % 2,966 % 2,346 % 41 8,423 % 3,566 % 4,299 % 5,823 % 2,993 % 2,387 % 42 8,348 % 3,580 % 4,298 % 5,787 % 3,019 % 2,427 % 43 8,277 % 3,593 % 4,298 % 5,751 % 3,045 % 2,466 % 44 8,209 % 3,605 % 4,297 % 5,718 % 3,069 % 2,503 % 45 8,143 % 3,618 % 4,296 % 5,685 % 3,092 % 2,538 % 46 8,080 % 3,629 % 4,295 % 5,654 % 3,115 % 2,573 % 47 8,020 % 3,641 % 4,294 % 5,624 % 3,137 % 2,606 % 48 7,961 % 3,652 % 4,292 % 5,595 % 3,158 % 2,638 % 49 7,905 % 3,662 % 4,291 % 5,567 % 3,178 % 2,668 % 50 7,852 % 3,672 % 4,290 % 5,540 % 3,198 % 2,698 % 51 7,800 % 3,682 % 4,289 % 5,514 % 3,217 % 2,727 % 52 7,750 % 3,692 % 4,288 % 5,490 % 3,235 % 2,754 % 53 7,702 % 3,701 % 4,286 % 5,466 % 3,253 % 2,781 % 54 7,655 % 3,710 % 4,285 % 5,442 % 3,270 % 2,806 % 55 7,611 % 3,718 % 4,284 % 5,420 % 3,286 % 2,831 % 56 7,568 % 3,727 % 4,283 % 5,398 % 3,302 % 2,855 % 57 7,526 % 3,735 % 4,282 % 5,378 % 3,317 % 2,878 % 58 7,486 % 3,743 % 4,280 % 5,357 % 3,332 % 2,901 % 59 7,447 % 3,750 % 4,279 % 5,338 % 3,347 % 2,922 % 60 7,409 % 3,757 % 4,278 % 5,319 % 3,361 % 2,943 % 61 7,373 % 3,764 % 4,277 % 5,301 % 3,374 % 2,964 % 62 7,337 % 3,771 % 4,276 % 5,283 % 3,387 % 2,983 % 63 7,303 % 3,778 % 4,275 % 5,266 % 3,400 % 3,002 % 64 7,270 % 3,784 % 4,274 % 5,249 % 3,413 % 3,021 % 65 7,238 % 3,791 % 4,273 % 5,233 % 3,425 % 3,039 % 66 7,207 % 3,797 % 4,272 % 5,218 % 3,436 % 3,056 % 67 7,177 % 3,803 % 4,271 % 5,202 % 3,447 % 3,073 % 68 7,148 % 3,808 % 4,270 % 5,188 % 3,458 % 3,090 % 69 7,119 % 3,814 % 4,269 % 5,173 % 3,469 % 3,106 % 70 7,091 % 3,819 % 4,268 % 5,159 % 3,479 % 3,121 % 71 7,065 % 3,825 % 4,267 % 5,146 % 3,489 % 3,136 % 72 7,039 % 3,830 % 4,266 % 5,133 % 3,499 % 3,151 % 73 7,013 % 3,835 % 4,265 % 5,120 % 3,509 % 3,165 % 74 6,988 % 3,840 % 4,264 % 5,107 % 3,518 % 3,179 % 75 6,964 % 3,845 % 4,264 % 5,095 % 3,527 % 3,193 % 76 6,941 % 3,849 % 4,263 % 5,083 % 3,536 % 3,206 % 77 6,918 % 3,854 % 4,262 % 5,072 % 3,545 % 3,219 % 78 6,896 % 3,858 % 4,261 % 5,061 % 3,553 % 3,231 % 79 6,874 % 3,862 % 4,260 % 5,050 % 3,561 % 3,243 % 80 6,853 % 3,867 % 4,260 % 5,039 % 3,569 % 3,255 % 81 6,833 % 3,871 % 4,259 % 5,029 % 3,577 % 3,267 % 82 6,813 % 3,875 % 4,258 % 5,019 % 3,584 % 3,278 % 83 6,793 % 3,879 % 4,258 % 5,009 % 3,592 % 3,289 % 84 6,774 % 3,882 % 4,257 % 4,999 % 3,599 % 3,300 % 85 6,755 % 3,886 % 4,256 % 4,990 % 3,606 % 3,310 % 86 6,737 % 3,890 % 4,256 % 4,980 % 3,613 % 3,321 % 87 6,719 % 3,893 % 4,255 % 4,971 % 3,620 % 3,331 % 88 6,702 % 3,897 % 4,254 % 4,963 % 3,626 % 3,341 % 89 6,685 % 3,900 % 4,254 % 4,954 % 3,633 % 3,350 % 90 6,668 % 3,904 % 4,253 % 4,946 % 3,639 % 3,360 % 91 6,652 % 3,907 % 4,253 % 4,937 % 3,645 % 3,369 % 92 6,636 % 3,910 % 4,252 % 4,929 % 3,651 % 3,378 % 93 6,621 % 3,913 % 4,251 % 4,922 % 3,657 % 3,387 % 94 6,606 % 3,916 % 4,251 % 4,914 % 3,663 % 3,395 % 95 6,591 % 3,919 % 4,250 % 4,906 % 3,668 % 3,404 % 96 6,576 % 3,922 % 4,250 % 4,899 % 3,674 % 3,412 % 97 6,562 % 3,925 % 4,249 % 4,892 % 3,679 % 3,420 % 98 6,548 % 3,928 % 4,249 % 4,885 % 3,685 % 3,428 % 99 6,534 % 3,930 % 4,248 % 4,878 % 3,690 % 3,436 % 100 6,521 % 3,933 % 4,248 % 4,871 % 3,695 % 3,443 % 101 6,508 % 3,936 % 4,247 % 4,864 % 3,700 % 3,451 % 102 6,495 % 3,938 % 4,247 % 4,858 % 3,705 % 3,458 % 103 6,482 % 3,941 % 4,246 % 4,851 % 3,709 % 3,465 % 104 6,470 % 3,943 % 4,246 % 4,845 % 3,714 % 3,472 % 105 6,457 % 3,946 % 4,246 % 4,839 % 3,719 % 3,479 % 106 6,445 % 3,948 % 4,245 % 4,833 % 3,723 % 3,486 % 107 6,434 % 3,951 % 4,245 % 4,827 % 3,728 % 3,493 % 108 6,422 % 3,953 % 4,244 % 4,821 % 3,732 % 3,499 % 109 6,411 % 3,955 % 4,244 % 4,815 % 3,736 % 3,506 % 110 6,400 % 3,957 % 4,244 % 4,810 % 3,741 % 3,512 % 111 6,389 % 3,959 % 4,243 % 4,804 % 3,745 % 3,518 % 112 6,378 % 3,962 % 4,243 % 4,799 % 3,749 % 3,524 % 113 6,368 % 3,964 % 4,242 % 4,793 % 3,753 % 3,530 % 114 6,358 % 3,966 % 4,242 % 4,788 % 3,757 % 3,536 % 115 6,347 % 3,968 % 4,242 % 4,783 % 3,761 % 3,542 % 116 6,338 % 3,970 % 4,241 % 4,778 % 3,764 % 3,547 % 117 6,328 % 3,972 % 4,241 % 4,773 % 3,768 % 3,553 % 118 6,318 % 3,974 % 4,241 % 4,768 % 3,772 % 3,558 % 119 6,309 % 3,976 % 4,240 % 4,763 % 3,775 % 3,564 % 120 6,299 % 3,977 % 4,240 % 4,759 % 3,779 % 3,569 % 121 6,290 % 3,979 % 4,240 % 4,754 % 3,782 % 3,574 % 122 6,281 % 3,981 % 4,239 % 4,750 % 3,786 % 3,579 % 123 6,272 % 3,983 % 4,239 % 4,745 % 3,789 % 3,584 % 124 6,264 % 3,985 % 4,239 % 4,741 % 3,792 % 3,589 % 125 6,255 % 3,986 % 4,238 % 4,736 % 3,796 % 3,594 % 126 6,247 % 3,988 % 4,238 % 4,732 % 3,799 % 3,599 % 127 6,239 % 3,990 % 4,238 % 4,728 % 3,802 % 3,604 % 128 6,230 % 3,991 % 4,237 % 4,724 % 3,805 % 3,608 % 129 6,222 % 3,993 % 4,237 % 4,720 % 3,808 % 3,613 % 130 6,214 % 3,995 % 4,237 % 4,716 % 3,811 % 3,617 % 131 6,207 % 3,996 % 4,237 % 4,712 % 3,814 % 3,622 % 132 6,199 % 3,998 % 4,236 % 4,708 % 3,817 % 3,626 % 133 6,191 % 3,999 % 4,236 % 4,704 % 3,820 % 3,631 % 134 6,184 % 4,001 % 4,236 % 4,700 % 3,823 % 3,635 % 135 6,177 % 4,002 % 4,235 % 4,697 % 3,826 % 3,639 % 136 6,169 % 4,004 % 4,235 % 4,693 % 3,828 % 3,643 % 137 6,162 % 4,005 % 4,235 % 4,689 % 3,831 % 3,647 % 138 6,155 % 4,006 % 4,235 % 4,686 % 3,834 % 3,651 % 139 6,148 % 4,008 % 4,234 % 4,682 % 3,836 % 3,655 % 140 6,142 % 4,009 % 4,234 % 4,679 % 3,839 % 3,659 % 141 6,135 % 4,011 % 4,234 % 4,675 % 3,841 % 3,663 % 142 6,128 % 4,012 % 4,234 % 4,672 % 3,844 % 3,667 % 143 6,122 % 4,013 % 4,233 % 4,669 % 3,846 % 3,670 % 144 6,115 % 4,015 % 4,233 % 4,665 % 3,849 % 3,674 % 145 6,109 % 4,016 % 4,233 % 4,662 % 3,851 % 3,678 % 146 6,103 % 4,017 % 4,233 % 4,659 % 3,854 % 3,681 % 147 6,097 % 4,018 % 4,233 % 4,656 % 3,856 % 3,685 % 148 6,091 % 4,020 % 4,232 % 4,653 % 3,858 % 3,688 % 149 6,085 % 4,021 % 4,232 % 4,650 % 3,861 % 3,692 % 150 6,079 % 4,022 % 4,232 % 4,647 % 3,863 % 3,695 % Term to maturity (in years) Turkish lira US dollar Yen 1 9,327 % 0,576 %  0,177 % 2 9,372 % 0,636 %  0,236 % 3 9,525 % 0,710 %  0,260 % 4 9,579 % 0,796 %  0,262 % 5 9,609 % 0,888 %  0,252 % 6 9,637 % 0,979 %  0,234 % 7 9,660 % 1,063 %  0,211 % 8 9,675 % 1,145 %  0,188 % 9 9,674 % 1,217 %  0,165 % 10 9,649 % 1,284 %  0,143 % 11 9,597 % 1,346 %  0,103 % 12 9,526 % 1,404 %  0,098 % 13 9,440 % 1,451 %  0,053 % 14 9,345 % 1,495 %  0,032 % 15 9,243 % 1,536 %  0,037 % 16 9,138 % 1,572 % 0,005 % 17 9,031 % 1,604 % 0,021 % 18 8,924 % 1,632 % 0,035 % 19 8,818 % 1,657 % 0,048 % 20 8,713 % 1,678 % 0,028 % 21 8,610 % 1,695 % 0,019 % 22 8,510 % 1,710 % 0,025 % 23 8,412 % 1,723 % 0,036 % 24 8,318 % 1,736 % 0,047 % 25 8,227 % 1,748 % 0,053 % 26 8,139 % 1,759 % 0,051 % 27 8,055 % 1,770 % 0,047 % 28 7,973 % 1,779 % 0,046 % 29 7,895 % 1,785 % 0,051 % 30 7,821 % 1,788 % 0,066 % 31 7,749 % 1,788 % 0,091 % 32 7,680 % 1,787 % 0,125 % 33 7,614 % 1,786 % 0,166 % 34 7,551 % 1,786 % 0,211 % 35 7,491 % 1,788 % 0,259 % 36 7,433 % 1,792 % 0,309 % 37 7,377 % 1,797 % 0,361 % 38 7,324 % 1,802 % 0,413 % 39 7,273 % 1,803 % 0,465 % 40 7,225 % 1,801 % 0,517 % 41 7,178 % 1,795 % 0,569 % 42 7,133 % 1,786 % 0,619 % 43 7,090 % 1,776 % 0,669 % 44 7,048 % 1,767 % 0,718 % 45 7,009 % 1,759 % 0,765 % 46 6,970 % 1,754 % 0,812 % 47 6,934 % 1,752 % 0,857 % 48 6,898 % 1,754 % 0,901 % 49 6,864 % 1,759 % 0,944 % 50 6,832 % 1,769 % 0,985 % 51 6,800 % 1,783 % 1,025 % 52 6,770 % 1,801 % 1,064 % 53 6,740 % 1,822 % 1,102 % 54 6,712 % 1,846 % 1,139 % 55 6,685 % 1,870 % 1,175 % 56 6,658 % 1,897 % 1,209 % 57 6,633 % 1,924 % 1,243 % 58 6,608 % 1,951 % 1,275 % 59 6,584 % 1,980 % 1,307 % 60 6,561 % 2,008 % 1,337 % 61 6,539 % 2,036 % 1,367 % 62 6,518 % 2,065 % 1,396 % 63 6,497 % 2,093 % 1,424 % 64 6,476 % 2,121 % 1,451 % 65 6,457 % 2,149 % 1,477 % 66 6,438 % 2,176 % 1,503 % 67 6,419 % 2,203 % 1,528 % 68 6,401 % 2,229 % 1,552 % 69 6,384 % 2,255 % 1,575 % 70 6,367 % 2,281 % 1,598 % 71 6,350 % 2,306 % 1,621 % 72 6,334 % 2,331 % 1,642 % 73 6,319 % 2,355 % 1,663 % 74 6,303 % 2,378 % 1,684 % 75 6,289 % 2,401 % 1,704 % 76 6,274 % 2,424 % 1,723 % 77 6,260 % 2,446 % 1,742 % 78 6,247 % 2,468 % 1,761 % 79 6,233 % 2,489 % 1,779 % 80 6,220 % 2,510 % 1,796 % 81 6,208 % 2,530 % 1,814 % 82 6,195 % 2,550 % 1,830 % 83 6,183 % 2,569 % 1,847 % 84 6,172 % 2,588 % 1,863 % 85 6,160 % 2,607 % 1,878 % 86 6,149 % 2,625 % 1,894 % 87 6,138 % 2,643 % 1,909 % 88 6,127 % 2,660 % 1,923 % 89 6,117 % 2,677 % 1,937 % 90 6,107 % 2,694 % 1,951 % 91 6,097 % 2,710 % 1,965 % 92 6,087 % 2,726 % 1,978 % 93 6,077 % 2,742 % 1,991 % 94 6,068 % 2,757 % 2,004 % 95 6,059 % 2,772 % 2,017 % 96 6,050 % 2,787 % 2,029 % 97 6,041 % 2,801 % 2,041 % 98 6,032 % 2,816 % 2,053 % 99 6,024 % 2,829 % 2,064 % 100 6,016 % 2,843 % 2,075 % 101 6,007 % 2,856 % 2,087 % 102 6,000 % 2,869 % 2,097 % 103 5,992 % 2,882 % 2,108 % 104 5,984 % 2,895 % 2,118 % 105 5,977 % 2,907 % 2,129 % 106 5,969 % 2,919 % 2,139 % 107 5,962 % 2,931 % 2,149 % 108 5,955 % 2,943 % 2,158 % 109 5,948 % 2,954 % 2,168 % 110 5,941 % 2,965 % 2,177 % 111 5,934 % 2,977 % 2,186 % 112 5,928 % 2,987 % 2,195 % 113 5,921 % 2,998 % 2,204 % 114 5,915 % 3,009 % 2,213 % 115 5,909 % 3,019 % 2,221 % 116 5,903 % 3,029 % 2,230 % 117 5,897 % 3,039 % 2,238 % 118 5,891 % 3,049 % 2,246 % 119 5,885 % 3,058 % 2,254 % 120 5,879 % 3,068 % 2,262 % 121 5,874 % 3,077 % 2,270 % 122 5,868 % 3,086 % 2,277 % 123 5,863 % 3,095 % 2,285 % 124 5,857 % 3,104 % 2,292 % 125 5,852 % 3,113 % 2,299 % 126 5,847 % 3,121 % 2,306 % 127 5,842 % 3,130 % 2,313 % 128 5,837 % 3,138 % 2,320 % 129 5,832 % 3,146 % 2,327 % 130 5,827 % 3,154 % 2,334 % 131 5,822 % 3,162 % 2,340 % 132 5,817 % 3,170 % 2,347 % 133 5,813 % 3,178 % 2,353 % 134 5,808 % 3,185 % 2,360 % 135 5,804 % 3,193 % 2,366 % 136 5,799 % 3,200 % 2,372 % 137 5,795 % 3,208 % 2,378 % 138 5,790 % 3,215 % 2,384 % 139 5,786 % 3,222 % 2,390 % 140 5,782 % 3,229 % 2,395 % 141 5,778 % 3,236 % 2,401 % 142 5,774 % 3,242 % 2,407 % 143 5,770 % 3,249 % 2,412 % 144 5,766 % 3,256 % 2,418 % 145 5,762 % 3,262 % 2,423 % 146 5,758 % 3,268 % 2,428 % 147 5,754 % 3,275 % 2,434 % 148 5,750 % 3,281 % 2,439 % 149 5,747 % 3,287 % 2,444 % 150 5,743 % 3,293 % 2,449 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 34 5 2 435 2 2 0 0 43 5 2 261 1 3 0 2 49 5 4 225 1 4 0 4 52 5 5 197 1 5 1 5 56 5 7 179 0 6 2 6 59 5 9 176 0 7 3 7 62 5 11 172 0 8 3 8 64 5 13 177 0 9 4 9 66 5 14 179 0 10 4 9 68 5 15 182 1 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 435 4 19 2 0 0 0 0 261 4 26 3 2 0 0 0 229 4 29 4 4 0 0 0 197 4 30 5 5 0 0 0 179 4 31 6 6 0 0 0 176 4 32 7 7 0 0 0 172 4 33 8 8 1 2 0 177 2 34 9 9 1 3 0 179 0 34 10 9 1 3 0 182 4 34 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Portugal 1 6 6 6 0 19 0 28 2 14 13 13 0 26 0 46 3 18 16 16 0 29 0 51 4 20 18 18 0 30 0 51 5 22 20 20 0 31 0 54 6 23 22 22 0 32 0 56 7 24 23 23 0 33 0 56 8 26 24 24 2 34 0 55 9 27 25 25 3 34 1 52 10 28 26 26 3 34 1 50 Duration (in years) Rumania Slovakia Slovenia Spain Sweden United Kingdom Liechtenstein 1 10 14 21 6 0 0 0 2 19 18 25 13 0 0 0 3 21 21 29 16 0 0 0 4 23 23 34 18 0 0 0 5 24 24 38 20 0 0 0 6 26 25 41 22 0 0 0 7 28 27 43 23 0 0 0 8 29 28 44 24 0 0 0 9 31 28 45 25 0 0 0 10 28 28 44 26 0 0 0 Duration (in years) Norway Australia Brazil Canada Chile China Colombia 1 0 0 12 0 17 0 10 2 0 0 12 0 19 0 18 3 0 0 12 0 18 1 30 4 0 0 12 0 17 2 39 5 0 0 12 0 16 3 41 6 0 0 12 0 15 3 44 7 0 0 12 0 14 4 47 8 0 0 12 0 15 8 44 9 0 0 12 0 16 6 41 10 0 0 12 0 13 5 44 Duration (in years) Hong Kong India Japan Malaysia Mexico New Zealand Russia 1 0 9 0 0 10 0 0 2 0 9 0 0 10 0 0 3 0 9 0 0 10 0 0 4 0 9 0 0 10 0 1 5 0 9 0 0 10 0 3 6 0 9 0 0 10 0 6 7 0 9 0 0 10 0 9 8 0 9 0 0 10 0 13 9 0 9 1 0 10 0 20 10 0 9 1 0 10 0 20 Duration (in years) Singapore South Africa South Korea Thailand Taiwan United States 1 0 3 10 0 4 0 2 0 7 13 0 4 0 3 0 6 13 0 4 0 4 0 5 14 0 4 0 5 0 4 16 0 4 0 6 0 4 16 0 4 0 7 0 6 16 0 4 0 8 0 7 16 0 4 0 9 0 7 16 0 4 0 10 0 8 16 0 4 0 2. Exposures to financial institutions 2.1. Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 22 49 131 245 597 1 504 2 6 22 49 131 245 597 1 199 3 7 24 49 122 241 594 965 4 8 26 52 124 240 592 788 5 10 29 57 126 239 592 653 6 11 32 61 131 239 592 592 7 12 34 63 133 239 592 592 8 12 35 62 130 239 592 592 9 12 36 62 129 239 592 592 10 13 37 62 129 239 592 592 11 13 38 62 129 239 592 592 12 14 39 62 129 239 592 592 13 14 39 62 129 239 592 592 14 14 40 62 129 239 592 592 15 14 39 62 129 239 592 592 16 14 39 62 129 239 592 592 17 14 39 62 129 239 592 592 18 14 39 62 129 239 592 592 19 14 39 62 129 239 592 592 20 14 39 62 129 239 592 592 21 15 39 62 129 239 592 592 22 15 39 62 129 239 592 592 23 16 39 62 129 239 592 592 24 16 39 62 129 239 592 592 25 17 39 62 129 239 592 592 26 18 40 62 129 239 592 592 27 19 40 62 129 239 592 592 28 19 40 62 129 239 592 592 29 19 40 62 129 239 592 592 30 20 40 62 129 239 592 592 2.2. Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 26 53 135 249 602 1 513 2 12 28 55 137 251 604 1 207 3 14 31 56 129 248 600 972 4 15 33 59 130 246 599 793 5 16 36 64 133 246 599 657 6 17 38 67 137 245 598 598 7 18 39 68 138 245 598 598 8 17 40 67 135 244 597 597 9 17 40 66 134 244 597 597 10 17 41 66 133 244 596 596 11 17 41 66 132 243 596 596 12 17 42 65 132 243 595 595 13 17 42 65 131 242 595 595 14 16 42 64 131 241 594 594 15 16 41 64 130 241 594 594 16 15 40 63 130 240 593 593 17 15 40 63 129 240 593 593 18 15 40 63 129 240 593 593 19 15 40 63 129 240 593 593 20 15 40 63 129 240 593 593 21 15 41 63 130 241 593 593 22 16 41 64 130 241 594 594 23 16 41 64 130 241 594 594 24 16 41 64 130 241 594 594 25 17 41 64 130 241 594 594 26 18 41 64 130 241 594 594 27 19 41 64 130 241 594 594 28 19 41 64 130 241 594 594 29 20 41 64 130 241 594 594 30 20 41 64 130 241 594 594 2.3. Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 48 131 244 597 1 504 2 6 21 48 131 244 597 1 199 3 7 24 49 122 241 593 965 4 8 26 52 123 239 592 788 5 9 29 57 126 239 592 653 6 11 31 61 130 239 592 592 7 12 34 63 132 239 592 592 8 12 35 62 130 239 592 592 9 12 35 62 129 239 592 592 10 13 37 62 129 239 592 592 11 13 38 62 129 239 592 592 12 14 38 62 129 239 592 592 13 14 39 62 129 239 592 592 14 14 39 62 129 239 592 592 15 14 39 62 129 239 592 592 16 14 39 62 129 239 592 592 17 14 39 62 129 239 592 592 18 14 39 62 129 239 592 592 19 14 39 62 129 239 592 592 20 14 39 62 129 239 592 592 21 15 39 62 129 239 592 592 22 15 39 62 129 239 592 592 23 16 39 62 129 239 592 592 24 16 39 62 129 239 592 592 25 17 39 62 129 239 592 592 26 18 39 62 129 239 592 592 27 19 39 62 129 239 592 592 28 19 39 62 129 239 592 592 29 19 39 62 129 239 592 592 30 20 39 62 129 239 592 592 2.4. Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 89 104 132 214 327 680 1 533 2 83 99 126 208 322 675 1 227 3 87 104 130 202 321 674 992 4 85 104 129 201 317 669 812 5 84 103 132 200 313 666 674 6 82 103 132 202 311 664 664 7 81 103 131 201 308 661 661 8 79 102 129 198 307 660 660 9 78 101 128 195 305 658 658 10 74 98 124 190 301 654 654 11 72 96 121 187 298 651 651 12 71 95 119 185 296 649 649 13 70 95 118 185 295 648 648 14 70 95 117 184 295 648 648 15 69 94 117 183 294 647 647 16 68 93 116 183 293 646 646 17 68 93 116 182 293 646 646 18 67 92 115 181 292 645 645 19 66 91 114 180 291 644 644 20 65 90 113 180 290 643 643 21 64 90 112 179 290 642 642 22 64 89 111 178 289 642 642 23 63 88 110 177 288 641 641 24 61 87 109 176 287 640 640 25 60 86 108 175 286 638 638 26 59 85 107 174 284 637 637 27 58 83 106 173 283 636 636 28 57 82 105 172 282 635 635 29 56 81 104 170 281 634 634 30 55 80 103 169 280 633 633 2.5. Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 26 53 135 249 602 1 496 2 12 28 55 137 251 603 1 194 3 14 31 57 129 248 601 962 4 16 34 60 131 247 600 787 5 17 37 65 134 247 600 653 6 18 39 68 138 247 600 600 7 19 41 70 140 246 599 599 8 19 41 69 137 246 599 599 9 18 42 68 135 245 598 598 10 18 42 67 134 245 598 598 11 18 43 67 134 244 597 597 12 18 43 67 133 244 597 597 13 18 43 66 133 243 596 596 14 18 43 66 132 243 596 596 15 17 43 65 132 243 595 595 16 17 42 65 131 242 595 595 17 16 42 64 131 242 595 595 18 16 41 64 131 241 594 594 19 16 41 64 131 241 594 594 20 17 42 65 131 242 595 595 21 17 42 65 131 242 595 595 22 17 42 65 132 242 595 595 23 17 43 65 132 243 595 595 24 17 43 65 132 243 596 596 25 18 43 65 132 243 596 596 26 18 43 65 132 243 596 596 27 19 43 65 132 243 596 596 28 19 43 65 132 243 596 596 29 20 43 65 132 243 596 596 30 21 43 65 132 243 595 595 2.6. Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 53 69 96 179 292 645 1 544 2 57 73 100 182 296 649 1 238 3 63 80 105 178 297 649 1 001 4 66 84 110 182 297 650 819 5 68 88 116 185 298 651 681 6 69 90 119 189 298 650 650 7 69 91 120 190 297 650 650 8 68 91 118 186 295 648 648 9 67 90 116 183 294 647 647 10 65 89 115 181 292 645 645 11 64 89 113 180 290 643 643 12 63 88 112 178 289 642 642 13 62 87 110 176 287 640 640 14 61 86 108 175 286 639 639 15 59 84 107 174 284 637 637 16 58 83 106 172 283 636 636 17 57 82 105 171 282 635 635 18 56 81 104 171 281 634 634 19 55 81 103 170 281 633 633 20 55 80 103 169 280 633 633 21 54 79 102 168 279 632 632 22 53 78 101 168 278 631 631 23 52 78 100 167 278 630 630 24 52 77 99 166 277 630 630 25 51 76 99 165 276 629 629 26 50 75 98 164 275 628 628 27 49 74 97 163 274 627 627 28 48 73 96 162 273 626 626 29 47 72 95 162 272 625 625 30 46 72 94 161 272 624 624 2.7. Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 21 48 130 244 597 1 503 2 5 21 48 130 244 597 1 198 3 6 23 49 121 240 593 964 4 7 26 51 123 239 592 787 5 9 28 57 125 239 591 652 6 10 31 60 130 239 591 591 7 11 33 62 132 239 591 591 8 11 34 61 129 239 591 591 9 11 35 61 128 239 591 591 10 12 36 61 128 239 591 591 11 12 37 61 128 239 591 591 12 13 38 61 128 239 591 591 13 13 38 61 128 239 591 591 14 13 39 61 128 239 591 591 15 13 39 61 128 239 591 591 16 13 39 61 128 239 591 591 17 13 39 61 128 239 591 591 18 13 39 61 128 239 591 591 19 13 39 61 128 239 591 591 20 14 39 61 128 239 591 591 21 15 39 61 128 239 591 591 22 15 39 61 128 239 591 591 23 16 39 61 128 239 591 591 24 16 39 61 128 239 591 591 25 17 39 61 128 239 592 592 26 18 39 61 128 239 592 592 27 19 39 61 128 239 592 592 28 19 39 61 128 239 592 592 29 19 39 61 128 239 592 592 30 20 39 61 128 239 592 592 2.8. Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 59 162 263 616 1 521 2 7 25 59 162 263 616 1 212 3 8 28 58 145 259 612 975 4 9 30 60 133 257 610 796 5 10 31 60 119 256 609 660 6 13 35 63 110 255 607 607 7 15 37 63 101 253 606 606 8 15 38 61 94 252 605 605 9 18 45 64 88 251 604 604 10 17 44 62 83 250 603 603 11 16 43 60 82 250 602 602 12 16 43 60 82 249 602 602 13 16 43 60 82 248 601 601 14 16 44 60 82 247 600 600 15 16 44 60 82 246 599 599 16 16 44 60 82 245 598 598 17 16 44 60 82 244 597 597 18 16 44 60 82 243 596 596 19 16 44 60 82 243 596 596 20 16 44 60 82 244 597 597 21 16 44 60 82 244 597 597 22 16 44 60 82 244 597 597 23 16 44 60 82 244 596 596 24 16 44 60 82 243 596 596 25 17 44 60 82 243 596 596 26 18 44 60 82 242 595 595 27 19 44 60 82 242 595 595 28 19 44 60 82 242 594 594 29 19 44 60 82 241 594 594 30 20 44 60 82 241 594 594 2.9. Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 90 106 133 215 329 682 1 529 2 87 103 130 212 326 679 1 227 3 85 103 128 201 319 672 994 4 84 102 128 199 315 668 815 5 82 102 130 199 312 665 678 6 81 102 131 201 309 662 662 7 79 101 129 199 306 659 659 8 76 99 126 194 303 656 656 9 74 97 123 190 301 654 654 10 72 96 121 188 299 652 652 11 71 95 120 186 297 650 650 12 70 94 118 184 295 648 648 13 68 93 116 183 293 646 646 14 67 92 115 181 292 645 645 15 65 90 113 180 290 643 643 16 64 89 112 178 289 642 642 17 63 88 111 177 288 641 641 18 62 87 110 176 287 640 640 19 61 86 109 175 286 639 639 20 60 85 108 174 285 638 638 21 59 84 107 173 284 637 637 22 58 83 106 173 283 636 636 23 57 82 105 172 282 635 635 24 56 81 104 170 281 634 634 25 55 80 103 169 280 633 633 26 54 79 102 168 279 632 632 27 53 78 101 167 278 631 631 28 52 77 100 166 277 630 630 29 51 76 99 166 276 629 629 30 50 75 98 165 275 628 628 2.10. Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 62 77 104 187 300 653 1 548 2 60 76 103 185 299 652 1 235 3 59 77 102 175 293 646 996 4 59 77 103 175 291 643 814 5 58 78 106 175 288 641 676 6 57 78 107 177 286 639 639 7 57 79 107 177 284 637 637 8 55 78 105 173 282 635 635 9 53 77 103 170 280 633 633 10 52 76 102 168 279 632 632 11 52 76 101 167 278 631 631 12 52 76 100 166 277 630 630 13 51 76 99 166 276 629 629 14 51 76 99 165 276 629 629 15 50 75 98 164 275 628 628 16 49 74 97 163 274 627 627 17 48 73 96 163 273 626 626 18 47 73 95 162 273 625 625 19 47 72 95 161 272 625 625 20 47 72 95 161 272 625 625 21 46 72 94 161 272 624 624 22 46 71 94 160 271 624 624 23 45 71 93 160 271 624 624 24 45 70 93 159 270 623 623 25 44 69 92 159 269 622 622 26 44 69 91 158 269 622 622 27 43 68 91 157 268 621 621 28 42 67 90 157 267 620 620 29 42 67 89 156 267 620 620 30 41 66 89 155 266 619 619 2.11. Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 47 74 156 270 622 1 528 2 31 47 74 156 270 623 1 219 3 31 48 74 147 265 618 982 4 31 50 76 147 263 616 801 5 32 52 80 149 262 615 664 6 33 53 83 152 261 614 614 7 33 55 83 153 260 613 613 8 32 55 82 150 259 612 612 9 31 55 81 148 259 612 612 10 31 55 81 147 258 611 611 11 31 55 80 146 257 610 610 12 31 55 79 146 256 609 609 13 30 55 78 145 255 608 608 14 30 55 77 144 255 608 608 15 29 54 77 143 254 607 607 16 28 53 76 142 253 606 606 17 27 52 75 142 252 605 605 18 27 52 75 141 252 605 605 19 26 51 74 141 251 604 604 20 26 52 74 141 252 604 604 21 26 52 74 141 252 604 604 22 26 52 74 141 251 604 604 23 26 51 74 141 251 604 604 24 26 51 74 140 251 604 604 25 26 51 74 140 251 604 604 26 26 51 73 140 251 604 604 27 25 51 73 140 250 603 603 28 25 50 73 139 250 603 603 29 25 50 73 139 250 603 603 30 25 50 72 139 250 603 603 2.12. Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 27 110 223 576 1 489 2 1 6 28 111 224 577 1 186 3 2 6 30 102 221 574 955 4 2 8 32 104 220 573 780 5 3 9 38 106 220 573 646 6 4 12 41 111 220 573 573 7 5 14 43 113 220 572 572 8 6 15 42 110 220 572 572 9 6 16 42 109 220 572 572 10 7 17 42 109 220 572 572 11 8 19 44 110 221 574 574 12 9 19 42 109 219 572 572 13 9 20 43 110 221 574 574 14 10 21 43 110 220 573 573 15 10 19 42 108 219 572 572 16 12 18 41 107 218 571 571 17 12 19 41 107 218 571 571 18 13 19 41 107 218 571 571 19 13 20 41 108 218 571 571 20 13 21 42 108 219 572 572 21 15 22 42 109 220 573 573 22 15 22 43 109 220 573 573 23 16 23 43 109 220 573 573 24 16 25 43 109 220 573 573 25 17 25 44 109 220 573 573 26 17 26 45 109 220 573 573 27 18 26 47 109 220 573 573 28 19 27 49 109 220 573 573 29 19 28 50 109 220 573 573 30 20 29 51 109 220 573 573 2.13. Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 63 90 172 286 639 1 555 2 47 63 90 172 286 639 1 239 3 48 65 90 163 282 635 998 4 48 67 92 164 280 633 814 5 49 68 96 165 278 631 675 6 49 69 99 168 277 630 630 7 49 71 99 169 276 629 629 8 48 70 98 166 275 628 628 9 47 70 96 163 274 627 627 10 46 70 96 162 273 626 626 11 46 70 95 161 272 625 625 12 46 70 94 161 271 624 624 13 45 70 93 160 271 623 623 14 45 70 93 159 270 623 623 15 44 69 92 158 269 622 622 16 43 68 91 157 268 621 621 17 42 68 90 157 268 620 620 18 42 67 90 156 267 620 620 19 41 66 89 156 266 619 619 20 41 66 89 156 266 619 619 21 41 66 89 155 266 619 619 22 41 66 89 155 266 619 619 23 40 65 88 155 265 618 618 24 40 65 88 154 265 618 618 25 39 64 87 154 264 617 617 26 39 64 86 153 264 617 617 27 38 63 86 152 263 616 616 28 37 63 85 152 263 615 615 29 37 62 85 151 262 615 615 30 36 61 84 151 261 614 614 2.14. Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 14 30 57 139 253 605 1 540 2 18 34 61 143 257 610 1 229 3 22 40 65 138 257 609 991 4 26 45 70 142 258 611 810 5 29 49 77 146 259 612 671 6 28 49 78 148 257 610 610 7 34 56 84 154 261 614 614 8 32 55 82 151 260 612 612 9 33 57 83 150 261 613 613 10 35 59 85 151 262 615 615 11 37 62 86 153 263 616 616 12 39 63 87 153 264 617 617 13 39 64 87 154 265 618 618 14 40 65 88 154 265 618 618 15 40 65 88 155 265 618 618 16 39 65 87 154 265 618 618 17 39 65 87 154 265 618 618 18 39 64 87 153 264 617 617 19 38 63 86 153 263 616 616 20 38 63 86 153 263 616 616 21 38 63 86 153 263 616 616 22 38 63 86 152 263 616 616 23 38 63 85 152 263 616 616 24 37 62 85 152 262 615 615 25 37 62 85 151 262 615 615 26 36 61 84 151 261 614 614 27 36 61 84 150 261 614 614 28 35 60 83 150 260 613 613 29 35 60 83 149 260 613 613 30 34 59 82 149 259 612 612 2.15. Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 13 29 56 138 251 604 1 527 2 14 30 57 139 253 606 1 218 3 16 33 59 132 250 603 980 4 18 36 62 134 250 602 800 5 20 39 68 136 249 602 663 6 21 42 71 141 250 603 603 7 22 44 73 143 250 603 603 8 22 45 72 141 250 603 603 9 23 46 72 139 250 603 603 10 23 47 73 139 250 603 603 11 24 49 73 140 250 603 603 12 25 50 73 140 251 603 603 13 25 51 74 140 251 604 604 14 26 51 74 140 251 604 604 15 26 51 74 140 251 604 604 16 26 51 73 140 251 604 604 17 26 51 74 140 251 604 604 18 25 51 73 140 251 604 604 19 25 51 73 140 251 604 604 20 26 51 74 140 251 604 604 21 26 51 74 140 251 604 604 22 26 51 74 140 251 604 604 23 25 51 73 140 251 604 604 24 25 50 73 140 250 603 603 25 25 50 73 139 250 603 603 26 25 50 72 139 250 603 603 27 24 50 72 139 249 602 602 28 24 49 72 138 249 602 602 29 24 49 72 138 249 602 602 30 23 49 71 138 249 601 601 2.16. Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 49 65 92 174 288 641 1 589 2 52 68 95 177 291 644 1 267 3 56 73 99 172 290 643 1 022 4 58 77 102 174 290 643 835 5 60 80 108 177 290 643 692 6 62 83 112 182 291 644 644 7 63 85 113 183 290 643 643 8 62 85 112 181 290 643 643 9 62 86 112 179 289 642 642 10 63 87 112 179 289 642 642 11 63 87 112 178 289 642 642 12 62 87 111 177 288 641 641 13 62 87 110 177 287 640 640 14 61 86 109 176 286 639 639 15 60 86 108 175 285 638 638 16 59 85 107 174 285 638 638 17 59 84 107 173 284 637 637 18 58 83 106 172 283 636 636 19 57 82 105 171 282 635 635 20 56 82 104 171 282 634 634 21 56 81 104 170 281 634 634 22 55 80 103 169 280 633 633 23 54 79 102 168 279 632 632 24 53 78 101 167 278 631 631 25 52 77 100 167 277 630 630 26 51 76 99 166 276 629 629 27 50 76 98 165 275 628 628 28 49 75 97 164 275 628 628 29 49 74 96 163 274 627 627 30 48 73 96 162 273 626 626 2.17. Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 80 96 123 205 319 672 1 612 2 84 100 127 210 323 676 1 288 3 86 103 128 201 320 672 1 039 4 86 104 130 202 317 670 851 5 89 109 137 206 319 672 707 6 91 112 141 211 320 672 672 7 93 114 143 213 320 673 673 8 93 116 143 212 321 674 674 9 94 117 144 211 321 674 674 10 95 119 144 211 321 674 674 11 95 119 143 210 321 674 674 12 94 119 143 209 320 673 673 13 93 118 141 208 318 671 671 14 92 117 140 206 317 670 670 15 90 116 138 205 316 668 668 16 89 114 137 203 314 667 667 17 87 113 135 202 313 666 666 18 86 111 134 200 311 664 664 19 85 110 133 199 310 663 663 20 83 109 131 198 309 661 661 21 82 107 130 196 307 660 660 22 81 106 128 195 306 659 659 23 79 104 127 193 304 657 657 24 77 103 125 192 303 656 656 25 76 101 124 190 301 654 654 26 74 100 122 189 299 652 652 27 73 98 121 187 298 651 651 28 71 97 119 186 296 649 649 29 70 95 118 184 295 648 648 30 68 94 116 183 294 646 646 2.18. Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 21 48 131 244 597 1 526 2 9 25 52 134 248 601 1 218 3 13 30 55 128 247 599 982 4 16 34 60 131 247 600 802 5 19 38 66 135 248 601 665 6 21 41 71 140 249 602 602 7 22 44 73 143 250 602 602 8 22 45 72 141 250 603 603 9 23 46 72 139 250 603 603 10 23 47 73 139 250 603 603 11 24 48 73 139 250 603 603 12 24 49 72 139 250 603 603 13 24 49 72 138 249 602 602 14 23 49 71 138 248 601 601 15 23 48 71 137 248 601 601 16 22 47 70 136 247 600 600 17 21 46 69 136 246 599 599 18 21 46 69 135 246 599 599 19 20 46 68 135 246 599 599 20 21 46 69 135 246 599 599 21 21 46 69 135 246 599 599 22 21 46 69 135 246 599 599 23 21 46 69 135 246 599 599 24 21 46 69 135 246 599 599 25 21 46 69 135 246 599 599 26 21 46 68 135 246 599 599 27 20 46 68 135 246 598 598 28 20 45 68 135 245 598 598 29 20 45 68 134 245 598 598 30 21 45 68 134 245 598 598 2.19. Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 91 107 134 216 330 683 1 675 2 91 107 134 216 330 683 1 339 3 92 109 135 207 326 679 1 080 4 93 111 137 209 325 677 883 5 94 114 142 211 324 677 732 6 94 115 145 214 323 676 676 7 95 117 146 216 323 675 675 8 95 118 145 213 322 675 675 9 94 117 144 211 321 674 674 10 93 117 142 209 320 673 673 11 92 116 141 207 318 671 671 12 90 115 139 205 316 669 669 13 89 114 137 203 314 667 667 14 87 112 135 201 312 665 665 15 85 110 133 199 310 663 663 16 83 108 131 197 308 661 661 17 81 106 129 196 306 659 659 18 80 105 128 194 305 658 658 19 78 103 126 193 303 656 656 20 77 102 125 192 302 655 655 21 76 101 124 191 301 654 654 22 75 100 123 190 300 653 653 23 74 99 122 188 299 652 652 24 73 98 121 187 298 651 651 25 72 97 120 186 297 650 650 26 71 96 119 185 296 649 649 27 70 95 118 184 295 648 648 28 69 94 117 183 294 647 647 29 68 93 116 182 293 646 646 30 67 92 115 181 292 645 645 2.20. Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 360 376 403 485 599 952 1 609 2 75 91 118 200 314 667 1 289 3 79 96 122 195 313 666 1 044 4 83 102 127 199 315 667 854 5 86 106 134 203 316 669 709 6 88 109 138 208 317 670 670 7 90 112 140 210 317 670 670 8 91 113 141 209 318 671 671 9 91 114 141 208 318 671 671 10 91 115 141 207 318 671 671 11 92 116 141 207 318 671 671 12 92 117 141 207 318 671 671 13 93 118 141 208 318 671 671 14 94 119 142 208 319 672 672 15 95 120 143 209 320 673 673 16 96 121 144 210 321 674 674 17 97 122 145 211 322 675 675 18 98 123 146 212 323 676 676 19 99 124 147 213 324 677 677 20 100 125 147 214 325 678 678 21 100 125 148 214 325 678 678 22 100 125 148 214 325 678 678 23 99 124 147 214 324 677 677 24 98 124 146 213 324 677 677 25 98 123 145 212 323 676 676 26 97 122 144 211 322 675 675 27 95 121 143 210 320 673 673 28 94 119 142 209 319 672 672 29 93 118 141 207 318 671 671 30 92 117 139 206 317 670 670 2.21. New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 10 37 119 233 585 1 517 2 1 9 37 119 232 585 1 210 3 2 12 37 110 228 581 975 4 2 13 39 111 226 579 796 5 3 15 43 112 225 578 660 6 4 17 46 116 225 578 578 7 5 19 47 117 224 577 577 8 6 19 46 114 223 576 576 9 6 18 45 112 222 575 575 10 7 19 44 111 222 575 575 11 8 20 44 111 222 575 575 12 9 21 44 111 222 575 575 13 9 22 45 111 222 575 575 14 10 22 45 111 222 575 575 15 10 22 45 111 222 575 575 16 12 22 45 111 222 575 575 17 12 22 45 112 222 575 575 18 13 23 46 112 223 576 576 19 13 23 46 113 223 576 576 20 14 24 47 114 224 577 577 21 15 25 48 114 225 578 578 22 16 26 49 115 226 579 579 23 16 27 49 116 226 579 579 24 16 27 50 116 227 580 580 25 18 28 50 117 227 580 580 26 18 28 51 117 228 581 581 27 19 28 51 118 228 581 581 28 19 29 51 118 229 582 582 29 20 29 52 118 229 582 582 30 20 30 53 119 229 582 582 2.22. New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 54 70 97 179 293 645 1 560 2 55 70 98 180 293 646 1 243 3 55 73 98 171 289 642 1 001 4 56 74 100 171 287 640 818 5 56 76 104 173 286 639 677 6 57 78 107 177 286 639 639 7 57 79 107 177 284 637 637 8 56 79 106 174 284 636 636 9 55 79 105 172 283 636 636 10 55 78 104 170 281 634 634 11 53 78 102 169 280 632 632 12 52 77 101 167 278 631 631 13 51 76 99 165 276 629 629 14 49 75 97 164 275 627 627 15 48 73 96 162 273 626 626 16 46 71 94 160 271 624 624 17 45 70 93 159 270 623 623 18 43 69 91 158 269 622 622 19 42 68 90 157 268 621 621 20 42 67 90 156 267 620 620 21 41 67 89 156 266 619 619 22 41 66 89 155 266 619 619 23 40 65 88 154 265 618 618 24 39 64 87 154 264 617 617 25 39 64 86 153 264 617 617 26 38 63 86 152 263 616 616 27 37 62 85 152 262 615 615 28 37 62 84 151 262 615 615 29 36 61 84 150 261 614 614 30 35 61 83 150 260 613 613 2.23. Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 113 129 156 238 352 705 1 689 2 115 130 157 240 353 706 1 350 3 117 134 160 232 351 704 1 089 4 119 137 163 234 350 703 890 5 121 140 168 237 350 703 738 6 121 142 172 241 350 703 703 7 122 144 172 242 349 702 702 8 121 144 171 239 348 701 701 9 120 143 170 237 347 700 700 10 119 143 169 235 346 699 699 11 118 143 167 234 344 697 697 12 117 142 165 232 342 695 695 13 115 140 163 230 340 693 693 14 113 138 161 227 338 691 691 15 110 136 158 225 336 688 688 16 108 133 156 222 333 686 686 17 105 130 153 220 330 683 683 18 103 128 151 217 328 681 681 19 101 126 149 215 326 679 679 20 99 124 147 214 324 677 677 21 97 123 145 212 323 676 676 22 96 121 144 210 321 674 674 23 94 119 142 208 319 672 672 24 92 117 140 206 317 670 670 25 90 116 138 205 315 668 668 26 89 114 137 203 314 667 667 27 87 112 135 201 312 665 665 28 85 111 133 200 311 663 663 29 84 109 132 198 309 662 662 30 82 108 130 197 307 660 660 2.24. Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 174 189 216 299 412 765 1 834 2 183 199 226 308 422 775 1 453 3 188 205 231 304 422 775 1 167 4 190 209 234 306 422 775 952 5 191 211 239 308 421 774 789 6 191 212 241 311 420 772 772 7 191 213 241 311 418 771 771 8 189 212 239 307 416 769 769 9 188 211 237 304 415 768 768 10 187 211 236 303 413 766 766 11 185 210 234 301 411 764 764 12 183 208 231 298 409 762 762 13 180 205 228 295 406 759 759 14 177 203 225 292 403 755 755 15 174 199 222 289 399 752 752 16 171 196 219 285 396 749 749 17 168 193 215 282 393 746 746 18 164 190 212 279 390 742 742 19 161 186 209 276 386 739 739 20 158 183 206 273 383 736 736 21 155 180 203 269 380 733 733 22 152 177 200 266 377 730 730 23 149 174 197 263 374 727 727 24 146 171 193 260 371 724 724 25 142 168 190 257 368 720 720 26 139 165 187 254 364 717 717 27 136 162 184 251 362 714 714 28 134 159 181 248 359 712 712 29 131 156 179 245 356 709 709 30 128 153 176 242 353 706 706 2.25. Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 25 41 68 151 264 617 1 564 2 26 42 69 152 265 618 1 247 3 28 45 70 143 262 614 1 005 4 29 47 73 144 260 613 821 5 30 49 77 146 259 612 681 6 30 51 80 150 259 612 612 7 31 52 81 151 258 611 611 8 29 52 79 148 257 610 610 9 29 52 78 145 256 609 609 10 28 52 78 144 255 608 608 11 28 53 77 144 254 607 607 12 28 53 76 143 254 607 607 13 28 53 76 142 253 606 606 14 28 53 75 142 253 606 606 15 27 52 75 142 252 605 605 16 27 52 75 141 252 605 605 17 27 52 75 141 252 605 605 18 27 52 75 141 252 605 605 19 27 52 75 142 252 605 605 20 27 52 75 142 252 605 605 21 27 53 75 142 253 605 605 22 27 53 75 142 253 605 605 23 27 53 75 142 252 605 605 24 27 52 75 142 252 605 605 25 27 52 75 141 252 605 605 26 27 52 75 141 252 605 605 27 27 52 75 141 252 605 605 28 26 52 74 141 252 604 604 29 26 51 74 141 251 604 604 30 26 51 74 140 251 604 604 2.26. Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 21 37 64 146 260 613 1 590 2 23 39 66 148 262 615 1 268 3 26 43 68 141 260 612 1 021 4 28 47 72 144 260 613 834 5 31 51 79 148 261 614 691 6 33 53 83 152 261 614 614 7 34 56 85 155 262 615 615 8 34 57 84 153 262 615 615 9 35 58 84 152 262 615 615 10 36 60 85 152 263 615 615 11 37 61 86 152 263 616 616 12 37 62 86 152 263 616 616 13 38 63 86 152 263 616 616 14 38 63 86 152 263 616 616 15 38 63 86 152 263 616 616 16 37 62 85 152 262 615 615 17 37 62 85 152 262 615 615 18 37 62 85 151 262 615 615 19 37 62 85 152 262 615 615 20 37 63 85 152 263 616 616 21 38 63 86 152 263 616 616 22 38 63 86 152 263 616 616 23 37 63 85 152 263 616 616 24 37 62 85 152 262 615 615 25 37 62 85 151 262 615 615 26 37 62 84 151 262 615 615 27 36 61 84 151 261 614 614 28 36 61 84 150 261 614 614 29 35 60 83 150 260 613 613 30 35 60 83 149 260 613 613 2.27. Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 122 137 164 247 360 713 1 762 2 121 136 164 246 359 712 1 397 3 121 138 164 236 355 708 1 120 4 122 140 166 237 353 706 912 5 123 142 170 239 352 705 753 6 122 143 172 242 351 704 704 7 123 145 173 243 350 703 703 8 122 144 172 240 349 702 702 9 121 144 170 237 348 701 701 10 121 145 170 237 348 700 700 11 121 145 170 236 347 700 700 12 120 145 169 235 346 699 699 13 119 144 167 234 345 698 698 14 118 144 166 233 343 696 696 15 116 141 164 231 341 694 694 16 114 139 162 228 339 692 692 17 111 136 159 226 336 689 689 18 109 134 157 223 334 687 687 19 107 132 155 221 332 685 685 20 105 130 152 219 330 683 683 21 102 127 150 217 327 680 680 22 100 125 148 214 325 678 678 23 98 123 146 212 323 676 676 24 96 121 144 210 321 674 674 25 94 119 141 208 319 672 672 26 91 117 139 206 317 669 669 27 89 115 137 204 314 667 667 28 87 113 135 202 312 665 665 29 85 111 133 200 311 663 663 30 84 109 131 198 309 662 662 2.28. Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 8 35 117 231 584 1 537 2 1 10 37 119 233 586 1 228 3 2 14 39 112 231 583 990 4 2 18 43 115 231 584 809 5 3 21 50 118 232 584 671 6 4 24 54 123 232 585 585 7 5 27 56 126 232 585 585 8 6 28 55 124 233 586 586 9 6 29 55 122 233 586 586 10 8 30 55 122 232 585 585 11 8 31 55 122 232 585 585 12 9 31 55 121 232 585 585 13 9 32 55 121 232 585 585 14 10 32 54 121 232 585 585 15 11 32 54 121 232 584 584 16 12 31 54 120 231 584 584 17 12 31 54 120 231 584 584 18 13 31 54 121 231 584 584 19 13 31 54 121 231 584 584 20 15 32 55 121 232 585 585 21 15 33 55 122 233 586 586 22 16 33 56 122 233 586 586 23 16 34 56 123 234 586 586 24 17 34 57 123 234 587 587 25 18 34 57 123 234 587 587 26 18 34 57 124 234 587 587 27 19 35 57 124 235 588 588 28 19 35 58 124 235 588 588 29 20 35 58 124 235 588 588 30 21 35 58 124 235 588 588 2.29. South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 51 78 160 274 627 1 538 2 35 51 78 160 274 627 1 226 3 35 52 78 151 269 622 987 4 36 54 80 151 267 620 805 5 36 56 84 153 266 619 667 6 39 60 89 159 267 620 620 7 36 58 87 157 264 616 616 8 41 63 90 159 268 621 621 9 40 63 89 156 267 620 620 10 34 58 83 150 261 614 614 11 29 54 78 145 256 608 608 12 26 51 75 141 252 605 605 13 24 49 72 138 249 602 602 14 22 47 70 136 247 600 600 15 20 46 68 135 246 599 599 16 19 44 67 133 244 597 597 17 18 43 66 132 243 596 596 18 17 42 65 132 242 595 595 19 17 42 65 131 242 595 595 20 17 42 65 131 242 595 595 21 17 42 65 132 242 595 595 22 17 42 65 132 242 595 595 23 17 42 65 132 242 595 595 24 17 42 65 131 242 595 595 25 17 42 65 131 242 595 595 26 18 42 65 131 242 595 595 27 19 42 65 131 242 595 595 28 19 42 65 131 242 595 595 29 20 42 64 131 242 595 595 30 20 42 64 131 242 595 595 2.30. Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 186 202 229 311 425 778 1 739 2 183 199 226 309 422 775 1 390 3 180 198 223 296 414 767 1 121 4 178 196 222 293 409 762 916 5 175 194 223 291 405 758 759 6 172 192 222 291 400 753 753 7 169 191 219 289 396 749 749 8 165 187 215 283 392 745 745 9 161 184 210 277 388 741 741 10 157 181 207 273 384 737 737 11 154 178 203 269 380 733 733 12 150 175 199 265 376 729 729 13 147 172 195 261 372 725 725 14 143 169 191 258 369 721 721 15 140 165 188 254 365 718 718 16 137 162 185 251 362 715 715 17 133 159 181 248 359 712 712 18 131 156 179 245 356 709 709 19 128 153 176 242 353 706 706 20 125 150 173 240 350 703 703 21 123 148 171 237 348 701 701 22 120 145 168 235 345 698 698 23 118 143 166 232 343 696 696 24 115 140 163 230 340 693 693 25 113 138 161 227 338 691 691 26 111 136 158 225 336 689 689 27 108 134 156 223 333 686 686 28 106 131 154 221 331 684 684 29 104 129 152 219 329 682 682 30 102 127 150 217 327 680 680 2.31. US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 27 53 113 249 602 1 525 2 9 27 53 113 249 602 1 216 3 10 30 54 107 248 600 980 4 12 34 58 104 248 601 801 5 17 41 63 106 249 602 664 6 18 44 67 101 250 603 603 7 19 46 66 94 250 603 603 8 17 44 64 92 251 604 604 9 17 45 66 96 251 604 604 10 19 48 69 100 251 604 604 11 20 50 71 103 251 604 604 12 22 52 72 104 252 604 604 13 23 54 72 104 252 605 605 14 23 54 72 104 252 605 605 15 23 54 72 104 252 605 605 16 23 54 72 104 251 604 604 17 23 54 72 104 251 604 604 18 23 54 72 104 251 604 604 19 23 54 72 104 252 605 605 20 23 54 72 104 252 605 605 21 23 54 72 104 253 605 605 22 23 54 72 104 253 606 606 23 23 54 72 104 253 606 606 24 23 54 72 104 253 606 606 25 23 54 72 104 253 606 606 26 23 54 72 104 253 606 606 27 23 54 72 104 253 606 606 28 23 54 72 104 253 606 606 29 23 54 72 104 253 606 606 30 23 54 72 104 253 606 606 2.32. Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 13 95 209 562 1 507 2 1 6 12 94 208 561 1 200 3 2 6 11 84 202 555 966 4 2 8 13 84 200 553 788 5 3 9 17 86 199 552 653 6 4 9 21 90 199 552 552 7 5 10 22 92 199 552 552 8 6 12 22 90 199 552 552 9 6 12 22 89 199 552 552 10 7 13 23 89 199 552 552 11 8 13 24 89 200 553 553 12 9 15 26 89 200 553 553 13 9 16 27 90 200 553 553 14 10 16 29 90 201 554 554 15 10 17 31 90 201 554 554 16 12 18 32 90 201 554 554 17 12 19 33 91 202 555 555 18 13 19 35 91 202 555 555 19 13 20 36 92 203 556 556 20 14 21 37 93 203 556 556 21 15 22 39 93 204 557 557 22 15 23 41 94 205 558 558 23 16 23 42 95 205 558 558 24 16 25 43 95 206 559 559 25 17 25 44 95 206 559 559 26 17 26 45 95 206 559 559 27 18 26 47 96 206 559 559 28 19 27 49 96 206 559 559 29 19 29 50 96 207 559 559 30 20 29 51 96 207 560 560 3. Other exposures 3.1. Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 46 170 307 2 976 2 0 15 22 46 170 342 2 235 3 1 16 25 51 164 354 1 698 4 1 17 28 55 162 352 1 317 5 2 19 31 57 162 343 1 047 6 2 22 34 60 162 330 850 7 4 25 36 62 162 314 704 8 4 25 37 65 162 298 592 9 5 26 39 68 162 281 504 10 5 27 40 70 162 265 435 11 5 27 41 71 162 255 378 12 5 27 41 71 162 255 331 13 5 27 41 71 162 255 291 14 6 27 41 71 162 255 258 15 7 27 44 71 162 255 255 16 7 27 47 71 162 255 255 17 7 27 50 71 162 255 255 18 8 27 51 71 162 255 255 19 8 27 54 71 162 255 255 20 9 27 57 71 162 255 255 21 9 27 60 71 162 255 255 22 9 27 62 71 162 255 255 23 10 27 65 73 162 255 255 24 10 27 68 75 162 255 255 25 11 27 71 78 162 255 255 26 11 27 74 80 162 255 255 27 12 27 76 83 162 255 255 28 12 27 79 85 162 255 255 29 12 28 82 88 162 255 255 30 13 28 84 90 162 255 255 3.2. Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 26 50 174 309 2 996 2 7 22 29 52 176 345 2 252 3 7 22 31 58 171 356 1 710 4 7 24 34 62 168 355 1 327 5 7 25 38 63 168 345 1 054 6 8 28 40 66 167 332 855 7 9 30 41 67 167 316 707 8 9 30 42 69 166 299 595 9 9 31 43 72 166 282 506 10 9 31 44 74 166 265 436 11 9 31 44 74 165 258 379 12 8 30 44 74 165 258 331 13 8 30 43 74 164 257 292 14 7 29 43 73 164 257 259 15 7 29 44 73 163 256 256 16 7 28 47 72 162 256 256 17 7 28 50 72 162 255 255 18 8 28 52 71 162 255 255 19 8 28 54 71 162 255 255 20 9 28 57 72 162 256 256 21 9 28 60 72 163 256 256 22 9 29 62 72 163 256 256 23 10 29 65 74 163 256 256 24 10 29 69 77 163 256 256 25 11 29 71 79 163 256 256 26 11 29 74 81 163 257 257 27 12 29 76 83 163 257 257 28 12 29 80 86 163 257 257 29 13 29 82 88 163 257 257 30 13 29 85 90 163 256 256 3.3. Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 46 170 307 2 976 2 0 15 22 46 170 342 2 235 3 1 16 24 51 164 354 1 697 4 1 17 28 55 161 352 1 317 5 2 19 31 57 161 343 1 047 6 2 22 34 60 161 330 850 7 4 24 35 62 161 314 704 8 4 25 37 64 161 298 592 9 4 26 38 68 161 281 504 10 5 27 40 70 161 265 434 11 5 27 40 71 161 255 378 12 5 27 40 71 161 255 331 13 5 27 40 71 161 255 291 14 6 27 41 71 161 255 258 15 7 27 44 71 161 255 255 16 7 27 47 71 161 255 255 17 7 27 50 71 161 255 255 18 8 27 51 71 161 255 255 19 8 27 54 71 161 255 255 20 9 27 57 71 161 255 255 21 9 27 60 71 161 255 255 22 9 27 62 71 161 255 255 23 10 27 65 73 161 255 255 24 10 27 68 75 161 255 255 25 11 27 71 78 161 255 255 26 11 27 74 80 161 255 255 27 12 27 76 83 161 255 255 28 12 27 79 85 161 255 255 29 12 28 82 88 161 255 255 30 13 28 84 90 161 255 255 3.4. Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 83 98 105 129 253 348 3 037 2 78 93 100 124 247 350 2 291 3 80 96 105 131 244 364 1 747 4 77 94 105 132 239 363 1 359 5 75 93 105 131 236 355 1 082 6 74 93 105 131 233 341 879 7 73 93 104 131 230 325 728 8 71 92 104 132 229 322 613 9 70 92 104 134 227 321 522 10 66 88 102 131 223 316 450 11 64 86 99 129 220 313 391 12 62 84 97 128 218 312 343 13 61 83 96 127 217 311 311 14 60 82 96 126 217 310 310 15 60 82 95 126 216 310 310 16 59 81 94 125 215 309 309 17 58 81 94 124 215 308 308 18 58 80 93 124 214 307 307 19 57 79 92 123 213 306 306 20 56 78 91 122 212 306 306 21 55 77 91 121 212 305 305 22 54 76 90 120 211 304 304 23 53 75 89 119 210 303 303 24 52 74 88 118 209 302 302 25 51 73 87 117 208 301 301 26 50 72 86 116 207 300 300 27 49 71 84 115 205 299 299 28 48 70 83 114 204 298 298 29 47 69 85 113 203 297 297 30 46 68 87 112 202 296 296 3.5. Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 19 26 50 174 306 2 960 2 6 21 28 52 176 341 2 225 3 7 23 32 58 171 353 1 692 4 7 24 35 62 169 352 1 315 5 9 27 39 64 169 343 1 046 6 10 29 41 67 169 330 850 7 11 32 43 69 169 315 705 8 11 32 43 71 168 299 593 9 11 32 45 74 168 282 506 10 10 32 46 75 167 266 436 11 10 32 45 76 166 260 379 12 10 32 45 75 166 259 332 13 9 31 44 75 165 259 293 14 9 31 44 75 165 258 260 15 8 30 44 74 165 258 258 16 8 30 47 73 164 257 257 17 8 29 50 73 164 257 257 18 8 29 53 73 164 257 257 19 8 29 56 73 164 257 257 20 9 30 58 73 164 257 257 21 9 30 61 74 164 258 258 22 10 30 64 74 164 258 258 23 10 30 66 75 165 258 258 24 10 30 69 77 165 258 258 25 11 30 72 79 165 258 258 26 11 30 74 82 165 258 258 27 12 30 78 84 165 258 258 28 12 30 80 87 165 258 258 29 13 30 83 89 165 258 258 30 13 30 86 91 165 258 258 3.6. Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 63 70 94 217 315 3 060 2 52 67 74 97 221 353 2 311 3 56 71 80 107 220 367 1 763 4 58 75 86 113 219 366 1 372 5 59 77 90 115 220 358 1 093 6 61 80 92 118 220 345 889 7 61 82 93 119 219 329 737 8 60 81 93 121 217 313 621 9 59 81 93 122 216 309 530 10 58 80 93 123 214 308 457 11 56 78 92 122 213 306 397 12 54 77 90 120 211 304 348 13 53 75 88 119 209 303 306 14 51 73 87 117 208 301 301 15 50 72 85 116 206 300 300 16 49 71 84 115 205 299 299 17 48 70 83 114 204 298 298 18 47 69 82 113 203 297 297 19 46 68 82 112 203 296 296 20 46 68 81 111 202 295 295 21 45 67 80 111 201 295 295 22 44 66 79 110 200 294 294 23 43 65 79 109 200 293 293 24 42 64 78 108 199 292 292 25 42 64 77 107 198 291 291 26 41 63 77 107 197 290 290 27 40 62 80 106 196 289 289 28 39 61 83 105 195 289 289 29 38 60 85 104 194 288 288 30 37 59 89 103 194 287 287 3.7. Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 21 45 169 307 2 974 2 0 14 21 45 169 342 2 233 3 1 15 24 50 163 354 1 696 4 1 16 27 54 161 352 1 316 5 2 18 30 56 161 343 1 046 6 2 21 33 59 161 330 850 7 3 24 35 61 161 314 703 8 3 24 36 64 161 298 592 9 4 25 38 67 161 281 504 10 4 26 39 69 161 264 434 11 5 26 40 70 161 254 377 12 5 26 40 70 161 254 330 13 5 26 40 70 161 254 291 14 6 26 41 70 161 254 258 15 7 26 44 70 161 254 254 16 7 26 47 70 161 254 254 17 7 26 49 70 161 254 254 18 8 26 51 70 161 254 254 19 8 26 54 70 161 254 254 20 9 26 57 70 161 254 254 21 9 26 60 70 161 254 254 22 9 26 62 71 161 254 254 23 10 26 65 73 161 254 254 24 10 26 68 75 161 254 254 25 11 26 70 78 161 254 254 26 11 26 74 80 161 254 254 27 12 26 76 83 161 254 254 28 12 27 79 85 161 254 254 29 12 28 82 88 161 254 254 30 13 28 84 90 161 254 254 3.8. Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 23 47 188 311 3 012 2 0 11 23 47 188 346 2 261 3 1 11 24 51 182 358 1 717 4 1 13 27 57 179 356 1 332 5 2 16 29 60 178 347 1 058 6 2 18 33 61 177 333 860 7 3 21 36 60 175 317 711 8 3 23 37 59 174 301 598 9 6 31 41 58 173 284 510 10 8 34 41 57 172 267 439 11 7 33 40 56 172 265 381 12 6 31 40 55 171 264 334 13 5 30 40 55 170 263 294 14 6 30 41 55 169 263 263 15 7 30 44 55 168 262 262 16 7 30 47 57 167 260 260 17 7 30 50 60 166 259 259 18 8 30 52 62 165 259 259 19 8 30 55 65 165 259 259 20 9 30 57 67 166 259 259 21 9 30 60 69 166 259 259 22 9 30 62 71 166 259 259 23 10 30 65 74 166 259 259 24 10 30 69 77 165 258 258 25 11 30 71 78 165 258 258 26 11 30 74 80 164 258 258 27 12 30 76 83 164 257 257 28 12 30 79 85 164 257 257 29 12 30 82 87 163 257 257 30 13 30 84 90 163 256 256 3.9. Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 85 100 107 130 254 350 3 029 2 82 97 104 127 251 350 2 290 3 79 94 103 130 243 365 1 750 4 76 93 104 131 237 365 1 364 5 73 91 104 129 234 357 1 087 6 72 92 104 130 231 344 885 7 71 91 102 129 228 328 733 8 68 89 101 129 225 319 617 9 66 87 100 129 223 316 527 10 64 86 100 129 221 314 454 11 63 85 98 128 219 312 395 12 61 83 96 127 217 311 346 13 59 81 95 125 216 309 309 14 58 80 93 123 214 307 307 15 56 78 92 122 212 306 306 16 55 77 90 121 211 304 304 17 54 76 89 120 210 303 303 18 53 75 88 118 209 302 302 19 52 74 87 118 208 301 301 20 51 73 86 117 207 300 300 21 50 72 85 116 206 300 300 22 49 71 84 115 205 299 299 23 48 70 83 114 204 298 298 24 47 69 82 113 203 297 297 25 46 68 81 112 202 296 296 26 45 67 80 111 201 295 295 27 44 66 79 110 200 294 294 28 43 65 83 109 199 293 293 29 42 64 85 108 198 292 292 30 41 63 88 107 197 291 291 3.10. Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 56 71 78 102 226 321 3 069 2 55 69 76 100 224 352 2 306 3 52 68 77 104 217 365 1 754 4 51 68 79 106 213 364 1 363 5 50 68 80 105 210 355 1 085 6 49 68 80 106 208 341 882 7 49 69 80 107 206 326 730 8 47 68 80 107 204 309 615 9 46 67 80 109 203 296 524 10 45 67 80 110 201 295 451 11 44 66 79 109 200 293 392 12 43 65 78 109 199 293 343 13 42 64 78 108 199 292 302 14 41 64 77 107 198 291 291 15 41 63 76 107 197 290 290 16 40 62 75 106 196 289 289 17 39 61 74 105 195 289 289 18 38 60 74 104 195 288 288 19 38 60 73 104 194 287 287 20 38 60 73 103 194 287 287 21 37 59 73 103 194 287 287 22 37 59 72 103 193 286 286 23 36 58 72 102 193 286 286 24 36 58 71 102 192 285 285 25 35 57 73 101 191 285 285 26 34 56 76 100 191 284 284 27 34 56 79 100 190 283 283 28 33 55 81 99 189 283 283 29 32 54 85 98 189 282 282 30 32 54 87 98 188 281 281 3.11. Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 25 40 47 71 195 312 3 026 2 26 41 48 72 195 348 2 276 3 24 40 49 75 188 360 1 728 4 23 40 51 78 185 358 1 341 5 23 41 54 79 184 349 1 065 6 24 43 55 82 183 335 865 7 25 45 56 83 182 319 716 8 24 45 57 85 181 302 602 9 24 45 58 87 181 285 513 10 23 45 59 88 180 273 441 11 23 45 58 89 179 273 384 12 22 44 57 88 178 272 336 13 21 43 57 87 178 271 296 14 20 42 56 86 177 270 270 15 20 42 55 86 176 269 269 16 19 41 54 84 175 268 268 17 18 40 53 84 174 268 268 18 17 40 53 83 174 267 267 19 17 39 56 83 174 267 267 20 17 39 58 83 174 267 267 21 17 39 61 83 174 267 267 22 17 39 64 83 174 267 267 23 17 39 66 83 173 267 267 24 17 39 69 83 173 267 267 25 17 39 72 83 173 266 266 26 16 38 75 82 173 266 266 27 16 38 78 85 173 266 266 28 16 38 80 87 172 266 266 29 16 38 83 89 172 265 265 30 15 37 86 91 172 265 265 3.12. Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 25 149 305 2 945 2 0 1 6 26 150 339 2 211 3 1 2 10 31 144 350 1 679 4 1 3 13 35 142 349 1 303 5 2 4 16 37 142 340 1 035 6 2 5 19 40 142 326 840 7 3 6 22 42 142 311 696 8 3 7 24 45 142 294 585 9 4 8 27 48 142 278 498 10 4 9 30 50 142 261 429 11 5 10 33 52 143 245 373 12 5 11 35 51 142 235 326 13 5 12 38 52 143 236 287 14 6 13 41 52 143 236 255 15 7 14 43 53 141 234 234 16 7 15 45 56 140 233 233 17 7 16 48 59 140 233 233 18 8 17 51 60 140 233 233 19 8 17 54 63 140 234 234 20 9 19 57 65 141 234 234 21 9 20 59 67 142 235 235 22 9 20 62 71 142 235 235 23 10 22 65 73 142 235 235 24 10 23 67 75 142 235 235 25 11 23 70 77 142 235 235 26 11 25 72 80 142 235 235 27 11 25 75 81 143 235 235 28 12 26 77 84 145 235 235 29 12 27 80 86 146 235 235 30 13 28 83 88 148 235 235 3.13. Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 57 64 88 211 318 3 083 2 42 57 64 88 211 353 2 315 3 41 57 66 92 205 365 1 758 4 40 57 68 95 202 364 1 364 5 40 58 70 96 201 354 1 083 6 40 60 72 98 199 340 879 7 41 61 72 99 198 324 727 8 40 61 72 100 197 307 611 9 39 61 73 102 196 289 520 10 39 60 74 104 195 288 448 11 38 60 73 104 194 288 389 12 37 59 72 103 193 287 340 13 36 58 72 102 193 286 300 14 36 58 71 101 192 285 285 15 35 57 70 101 191 285 285 16 34 56 69 100 190 284 284 17 33 55 69 99 190 283 283 18 33 55 68 99 189 282 282 19 32 54 68 98 189 282 282 20 32 54 67 98 188 282 282 21 32 54 67 98 188 282 282 22 32 54 67 97 188 281 281 23 31 53 66 97 187 281 281 24 31 53 69 96 187 280 280 25 30 52 73 96 186 280 280 26 29 52 75 95 186 279 279 27 29 51 78 95 185 279 279 28 28 50 81 94 185 278 278 29 28 50 83 94 184 277 277 30 27 49 86 93 183 277 277 3.14. Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 23 30 54 178 315 3 052 2 13 28 35 58 182 351 2 295 3 16 31 40 67 180 363 1 745 4 18 35 46 73 180 362 1 355 5 21 39 51 76 181 352 1 077 6 20 39 51 77 179 339 874 7 26 46 57 84 183 323 724 8 24 45 57 85 182 306 608 9 26 47 60 89 183 288 518 10 28 50 63 93 184 278 446 11 29 51 64 95 185 279 387 12 30 52 65 96 186 280 339 13 30 53 66 96 187 280 299 14 31 53 66 97 187 280 280 15 31 53 66 97 187 281 281 16 30 52 66 96 187 280 280 17 30 52 66 96 187 280 280 18 29 52 65 95 186 279 279 19 29 51 64 95 185 279 279 20 29 51 64 95 185 279 279 21 29 51 64 95 185 279 279 22 29 51 64 95 185 278 278 23 28 51 67 94 185 278 278 24 28 50 69 94 184 278 278 25 28 50 73 94 184 277 277 26 27 49 75 93 183 277 277 27 27 49 78 93 183 276 276 28 26 48 81 92 182 276 276 29 26 48 84 91 182 275 275 30 25 47 87 92 181 275 275 3.15. Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 22 29 53 177 312 3 025 2 9 24 30 54 178 347 2 273 3 9 25 34 61 173 359 1 726 4 10 27 38 65 171 358 1 339 5 11 29 41 67 172 348 1 064 6 13 32 44 70 172 335 864 7 14 35 46 72 172 319 714 8 14 35 47 75 172 302 601 9 15 37 49 78 172 285 512 10 16 38 51 81 172 268 441 11 16 38 51 82 172 266 383 12 16 38 52 82 173 266 335 13 16 39 52 82 173 266 295 14 17 39 52 83 173 266 266 15 17 39 52 83 173 266 266 16 16 38 52 82 173 266 266 17 16 39 52 82 173 266 266 18 16 38 53 82 173 266 266 19 16 38 55 82 173 266 266 20 17 39 58 83 173 266 266 21 17 39 61 83 173 266 266 22 17 39 64 83 173 266 266 23 16 38 66 82 173 266 266 24 16 38 69 82 172 266 266 25 16 38 71 82 172 265 265 26 15 37 74 82 172 265 265 27 15 37 77 83 172 265 265 28 15 37 80 86 171 264 264 29 15 37 82 88 171 264 264 30 14 36 85 90 171 264 264 3.16. Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 44 59 66 90 213 324 3 153 2 47 62 69 93 216 361 2 371 3 49 65 74 100 213 374 1 803 4 50 67 78 105 212 373 1 400 5 52 70 82 107 212 363 1 113 6 54 73 85 111 213 349 904 7 55 75 86 113 212 333 748 8 54 75 87 115 212 316 629 9 55 76 89 118 211 305 536 10 55 77 90 120 211 305 461 11 55 77 90 120 211 304 400 12 54 76 89 120 210 304 350 13 53 75 88 119 209 303 308 14 52 74 88 118 209 302 302 15 51 73 87 117 208 301 301 16 50 72 86 116 207 300 300 17 49 72 85 115 206 299 299 18 49 71 84 115 205 298 298 19 48 70 83 114 204 298 298 20 47 69 83 113 204 297 297 21 47 69 82 112 203 296 296 22 46 68 81 112 202 295 295 23 45 67 80 111 201 294 294 24 44 66 79 110 200 294 294 25 43 65 78 109 199 293 293 26 42 64 78 108 198 292 292 27 41 63 80 107 198 291 291 28 40 62 83 106 197 290 290 29 39 61 86 105 196 289 289 30 39 61 88 104 195 288 288 3.17. Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 75 90 97 121 244 340 3 202 2 79 94 101 125 248 367 2 411 3 79 95 103 130 243 380 1 834 4 78 95 106 133 239 379 1 428 5 80 99 111 136 241 371 1 136 6 83 102 114 140 242 357 924 7 85 105 116 142 242 340 765 8 85 106 118 146 243 336 643 9 86 108 120 150 243 337 548 10 87 109 122 152 243 337 472 11 86 109 122 152 243 336 410 12 86 108 121 151 242 335 359 13 84 106 120 150 241 334 334 14 83 105 118 149 239 332 332 15 81 103 117 147 238 331 331 16 80 102 115 146 236 329 329 17 78 100 114 144 235 328 328 18 77 99 112 143 233 327 327 19 76 98 111 141 232 325 325 20 74 96 110 140 231 324 324 21 73 95 108 139 229 323 323 22 71 93 107 137 228 321 321 23 70 92 105 136 226 320 320 24 68 90 104 134 225 318 318 25 67 89 102 133 223 316 316 26 65 87 101 131 222 315 315 27 64 86 99 130 220 313 313 28 62 84 98 128 219 312 312 29 61 83 96 127 217 310 310 30 59 81 95 125 216 309 309 3.18. Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 46 169 312 3 022 2 4 18 25 49 173 348 2 274 3 6 21 30 57 170 360 1 729 4 8 24 35 63 169 359 1 343 5 10 28 40 66 171 349 1 067 6 12 31 43 70 171 336 867 7 14 35 46 72 172 320 717 8 14 35 47 75 172 303 603 9 15 37 49 78 172 286 514 10 16 37 51 81 172 269 442 11 16 38 51 81 172 265 384 12 15 38 51 81 172 265 336 13 15 37 50 81 171 265 296 14 14 36 50 80 171 264 264 15 13 36 49 79 170 263 263 16 12 35 48 78 169 262 262 17 12 34 50 78 168 262 262 18 12 34 53 77 168 261 261 19 11 33 56 77 168 261 261 20 12 34 58 77 168 261 261 21 12 34 61 78 168 261 261 22 12 34 64 78 168 261 261 23 12 34 66 78 168 261 261 24 12 34 69 78 168 261 261 25 11 34 72 80 168 261 261 26 11 33 75 82 168 261 261 27 12 33 78 85 168 261 261 28 12 33 80 87 167 261 261 29 13 33 83 89 167 261 261 30 13 33 86 91 167 260 260 3.19. Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 86 101 107 131 255 351 3 332 2 86 101 108 132 255 380 2 512 3 85 101 110 136 249 394 1 911 4 85 102 113 140 246 393 1 484 5 85 103 116 141 246 383 1 179 6 86 105 117 144 245 369 957 7 87 108 119 145 245 351 792 8 87 108 120 147 244 338 665 9 86 108 120 150 243 337 566 10 85 107 120 150 242 335 487 11 84 106 119 149 240 333 423 12 82 104 117 148 238 331 369 13 80 102 115 146 236 329 329 14 78 100 113 144 234 327 327 15 76 98 111 142 232 326 326 16 74 96 109 140 230 323 323 17 72 94 107 138 228 322 322 18 70 93 106 136 227 320 320 19 69 91 104 135 225 319 319 20 68 90 103 134 224 318 318 21 67 89 102 133 223 317 317 22 66 88 101 132 222 316 316 23 65 87 100 131 221 315 315 24 64 86 99 130 220 313 313 25 63 85 98 129 219 312 312 26 62 84 97 128 218 311 311 27 61 83 96 126 217 310 310 28 60 82 95 125 216 309 309 29 59 81 94 124 215 308 308 30 58 80 93 123 214 307 307 3.20. Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 355 370 377 401 524 620 3 195 2 70 85 91 115 239 367 2 413 3 72 88 97 123 236 382 1 843 4 75 92 103 130 237 381 1 433 5 77 95 108 133 238 372 1 139 6 80 99 111 137 239 358 926 7 82 102 113 140 239 341 766 8 83 104 115 143 240 333 644 9 83 105 117 147 240 334 549 10 84 105 119 149 240 333 472 11 84 106 119 149 240 333 410 12 84 106 119 150 240 333 359 13 84 106 120 150 240 334 334 14 85 107 120 151 241 334 334 15 85 108 121 151 242 335 335 16 87 109 122 152 243 336 336 17 88 110 123 154 244 337 337 18 89 111 124 155 245 338 338 19 90 112 125 156 246 339 339 20 90 112 126 156 247 340 340 21 91 113 126 157 247 340 340 22 91 113 126 156 247 340 340 23 90 112 125 156 246 340 340 24 89 111 125 155 246 339 339 25 88 110 124 154 245 338 338 26 87 109 123 153 244 337 337 27 86 108 122 152 243 336 336 28 85 107 120 151 241 335 335 29 84 106 119 150 240 333 333 30 82 104 118 148 239 332 332 3.21. New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 10 34 158 310 3 004 2 0 3 10 34 158 346 2 258 3 1 3 12 39 152 358 1 716 4 1 4 15 42 148 356 1 332 5 2 5 17 43 148 347 1 058 6 2 7 19 45 147 333 859 7 3 9 22 47 146 317 711 8 3 9 25 48 145 301 598 9 4 9 28 51 144 284 509 10 4 9 30 52 144 267 438 11 5 11 33 53 144 251 381 12 5 11 36 53 144 237 334 13 5 13 39 53 144 237 294 14 6 13 41 53 144 237 261 15 7 14 44 55 144 237 237 16 7 16 47 57 144 237 237 17 7 16 50 60 144 238 238 18 8 17 53 62 145 238 238 19 8 19 55 65 145 239 239 20 9 19 58 67 146 240 240 21 9 20 61 70 147 240 240 22 9 22 64 72 148 241 241 23 10 22 66 75 149 242 242 24 10 23 69 77 149 242 242 25 11 25 71 79 150 243 243 26 11 25 74 82 150 243 243 27 12 26 77 84 150 244 244 28 12 27 80 86 151 244 244 29 13 28 82 89 151 244 244 30 13 29 86 91 152 245 245 3.22. New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 63 70 94 218 318 3 092 2 49 64 71 95 219 355 2 323 3 49 64 73 100 213 367 1 765 4 48 65 76 103 209 365 1 369 5 48 66 78 104 208 356 1 088 6 49 68 80 106 208 342 883 7 49 69 80 107 206 325 731 8 48 69 81 109 206 308 614 9 48 69 82 111 205 298 523 10 47 69 82 112 203 297 450 11 45 67 81 111 202 295 391 12 44 66 79 109 200 293 342 13 42 64 77 108 198 292 302 14 40 62 76 106 197 290 290 15 39 61 74 105 195 288 288 16 37 59 72 103 193 287 287 17 36 58 71 102 192 285 285 18 34 56 70 100 191 284 284 19 33 55 69 99 190 283 283 20 33 55 68 99 189 282 282 21 32 54 68 98 189 282 282 22 32 54 67 97 188 281 281 23 31 53 68 97 187 280 280 24 30 52 70 96 187 280 280 25 29 51 73 95 186 279 279 26 29 51 75 95 185 278 278 27 28 50 79 94 184 278 278 28 27 49 81 93 184 277 277 29 27 49 84 93 183 276 276 30 26 48 87 92 183 276 276 3.23. Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 108 123 130 154 277 373 3 362 2 109 124 131 155 278 384 2 535 3 110 126 135 161 274 398 1 929 4 111 128 139 166 272 396 1 498 5 112 130 142 168 272 387 1 190 6 113 132 144 170 272 372 966 7 114 134 145 172 271 365 800 8 113 134 146 174 270 364 672 9 112 134 146 176 269 363 572 10 112 134 147 177 268 361 493 11 110 132 146 176 267 360 428 12 108 130 144 174 265 358 374 13 106 128 141 172 262 356 356 14 104 126 139 170 260 353 353 15 101 123 137 167 258 351 351 16 98 121 134 164 255 348 348 17 96 118 132 162 253 346 346 18 94 116 129 160 250 343 343 19 92 114 127 158 248 341 341 20 90 112 125 156 246 340 340 21 88 110 124 154 245 338 338 22 87 109 122 152 243 336 336 23 85 107 120 151 241 334 334 24 83 105 118 149 239 333 333 25 81 103 117 147 238 331 331 26 79 102 115 145 236 329 329 27 78 100 113 144 234 327 327 28 76 98 112 142 233 326 326 29 75 97 110 141 231 324 324 30 73 95 109 139 230 323 323 3.24. Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 168 183 190 214 338 433 3 666 2 178 193 200 224 347 443 2 741 3 181 197 206 233 345 441 2 076 4 182 199 210 237 344 438 1 609 5 183 201 213 238 343 437 1 277 6 183 202 214 240 342 435 1 036 7 183 203 214 241 340 433 856 8 181 202 214 242 338 432 718 9 180 201 214 243 337 430 610 10 179 201 214 244 335 429 524 11 177 199 212 243 333 427 455 12 174 196 210 240 331 424 424 13 171 193 207 237 328 421 421 14 168 190 204 234 325 418 418 15 165 187 200 231 321 415 415 16 162 184 197 228 318 411 411 17 158 181 194 224 315 408 408 18 155 177 191 221 312 405 405 19 152 174 187 218 308 402 402 20 149 171 184 215 305 399 399 21 146 168 181 212 302 396 396 22 143 165 178 209 299 392 392 23 140 162 175 205 296 389 389 24 136 158 172 202 293 386 386 25 133 155 169 199 290 383 383 26 130 152 166 196 287 380 380 27 127 149 163 193 284 377 377 28 124 146 160 190 281 374 374 29 122 144 157 187 278 371 371 30 119 141 154 185 275 368 368 3.25. Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 20 35 42 66 189 319 3 100 2 21 36 43 67 190 356 2 331 3 21 37 45 72 185 368 1 772 4 20 37 48 75 182 367 1 376 5 21 39 51 77 182 357 1 093 6 22 41 53 79 181 344 888 7 23 43 54 80 180 327 735 8 21 42 54 82 179 310 617 9 21 42 55 84 178 292 525 10 21 42 56 86 177 275 452 11 20 42 55 86 176 270 393 12 19 41 55 85 176 269 344 13 19 41 54 85 175 269 303 14 18 40 54 84 175 268 268 15 18 40 54 84 174 268 268 16 18 40 53 84 174 268 268 17 18 40 53 84 174 268 268 18 18 40 54 84 174 268 268 19 18 40 57 84 174 268 268 20 18 40 60 84 175 268 268 21 18 40 62 84 175 268 268 22 18 40 65 84 175 268 268 23 18 40 68 84 175 268 268 24 18 40 70 84 174 268 268 25 18 40 73 84 174 268 268 26 18 40 75 84 174 267 267 27 17 40 79 85 174 267 267 28 17 39 81 88 174 267 267 29 17 39 85 91 173 267 267 30 17 39 87 92 173 266 266 3.26. Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 16 31 37 61 185 324 3 155 2 18 32 39 63 187 361 2 372 3 19 35 44 70 183 374 1 802 4 20 37 48 75 182 372 1 398 5 22 40 53 78 183 362 1 110 6 24 43 55 82 183 348 901 7 26 47 58 84 184 332 746 8 26 47 59 87 184 314 627 9 27 49 61 90 184 296 533 10 28 50 63 93 185 279 459 11 29 51 64 94 185 278 399 12 29 51 64 95 185 279 349 13 29 51 64 95 185 279 307 14 29 51 64 95 185 278 278 15 29 51 64 94 185 278 278 16 28 50 63 94 184 278 278 17 28 50 63 94 184 278 278 18 28 50 63 94 184 278 278 19 28 50 63 94 184 278 278 20 28 50 64 94 185 278 278 21 29 51 64 94 185 278 278 22 29 51 65 94 185 278 278 23 28 50 68 94 185 278 278 24 28 50 72 94 184 278 278 25 28 50 74 94 184 277 277 26 27 49 77 93 184 277 277 27 27 49 80 93 183 277 277 28 27 49 83 92 183 276 276 29 26 48 86 92 182 276 276 30 26 48 88 94 182 275 275 3.27. Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 116 131 138 162 286 381 3 514 2 115 130 137 161 285 396 2 628 3 114 130 139 165 278 408 1 988 4 113 130 141 168 275 405 1 537 5 114 132 144 170 274 393 1 217 6 114 133 145 171 273 377 986 7 115 135 146 172 272 365 813 8 114 135 147 174 271 365 681 9 113 135 147 176 270 363 579 10 113 135 148 178 270 363 497 11 113 135 148 178 269 362 431 12 112 134 147 177 268 361 376 13 110 132 146 176 267 360 360 14 109 131 145 175 266 359 359 15 107 129 142 173 263 357 357 16 105 127 140 171 261 354 354 17 102 124 137 168 258 352 352 18 100 122 135 166 256 349 349 19 98 120 133 163 254 347 347 20 95 117 131 161 252 345 345 21 93 115 129 159 250 343 343 22 91 113 126 157 247 341 341 23 89 111 124 155 245 338 338 24 87 109 122 152 243 336 336 25 84 106 120 150 241 334 334 26 82 104 118 148 239 332 332 27 80 102 116 146 237 330 330 28 78 100 114 144 235 328 328 29 76 98 112 142 233 326 326 30 74 96 110 140 231 324 324 3.28. Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 2 9 32 156 314 3 045 2 0 4 11 34 158 350 2 292 3 1 6 15 41 154 363 1 744 4 1 8 19 46 153 362 1 354 5 2 11 23 49 154 352 1 076 6 3 14 26 53 154 339 874 7 3 18 29 55 155 323 724 8 3 18 30 58 155 306 608 9 4 19 32 61 155 289 518 10 4 20 33 63 155 272 446 11 5 20 33 64 154 255 388 12 5 20 36 64 154 247 339 13 6 20 39 63 154 247 299 14 6 19 42 63 154 247 265 15 7 19 45 63 154 247 247 16 7 19 47 63 153 246 246 17 8 19 50 63 153 247 247 18 8 19 53 63 153 247 247 19 8 19 56 65 154 247 247 20 9 20 58 68 154 247 247 21 9 20 61 70 155 248 248 22 10 22 64 73 155 249 249 23 10 22 66 75 156 249 249 24 10 23 69 77 156 249 249 25 11 25 73 80 156 250 250 26 11 25 75 82 156 250 250 27 12 26 78 85 157 250 250 28 12 27 81 87 157 250 250 29 13 28 83 89 157 250 250 30 13 29 87 92 157 250 250 3.29. South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 30 44 51 75 199 314 3 047 2 30 45 52 76 199 350 2 288 3 28 44 53 80 192 361 1 738 4 27 44 55 82 189 360 1 348 5 27 45 58 83 188 350 1 070 6 30 50 62 88 189 336 868 7 28 49 60 86 186 320 718 8 33 54 65 93 190 303 603 9 32 54 66 95 189 286 514 10 26 48 61 91 183 276 442 11 21 43 57 87 178 271 384 12 18 40 53 84 174 267 336 13 15 37 50 81 171 265 296 14 13 35 48 79 169 263 263 15 11 33 47 77 168 261 261 16 10 32 47 76 166 259 259 17 9 31 50 75 165 259 259 18 8 30 53 74 165 258 258 19 8 30 55 74 164 257 257 20 9 30 58 74 164 258 258 21 9 30 61 74 164 258 258 22 9 30 64 74 164 258 258 23 10 30 66 75 164 258 258 24 10 30 69 77 164 258 258 25 11 30 71 79 164 257 257 26 11 30 74 82 164 257 257 27 12 30 77 83 164 257 257 28 12 30 80 86 164 257 257 29 13 29 82 88 164 257 257 30 13 29 85 90 164 257 257 3.30. Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 181 195 202 226 350 445 3 466 2 178 193 200 224 347 443 2 613 3 173 189 198 225 338 433 1 989 4 170 187 197 225 331 425 1 543 5 166 184 196 222 327 420 1 225 6 163 182 194 221 322 416 994 7 161 181 192 219 318 411 821 8 157 178 189 217 314 407 689 9 153 175 187 216 310 403 586 10 149 171 185 214 306 399 504 11 146 168 181 211 302 395 437 12 142 164 177 208 298 391 391 13 138 160 173 204 294 388 388 14 134 156 170 200 291 384 384 15 131 153 166 197 287 380 380 16 127 150 163 193 284 377 377 17 124 146 160 190 281 374 374 18 121 144 157 187 278 371 371 19 119 141 154 185 275 368 368 20 116 138 152 182 273 366 366 21 114 136 149 180 270 363 363 22 111 133 146 177 267 361 361 23 109 131 144 174 265 358 358 24 106 128 142 172 263 356 356 25 104 126 139 170 260 353 353 26 101 123 137 167 258 351 351 27 99 121 135 165 256 349 349 28 97 119 132 163 253 347 347 29 95 117 130 161 251 345 345 30 93 115 128 159 249 343 343 3.31. US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 27 55 174 312 3 019 2 0 15 27 55 174 347 2 270 3 1 17 29 58 171 359 1 726 4 1 20 32 63 170 358 1 340 5 2 22 37 69 171 349 1 065 6 3 26 40 70 172 335 865 7 6 30 42 72 173 319 716 8 8 34 46 74 173 303 602 9 9 36 49 75 173 285 513 10 10 38 51 76 173 269 441 11 11 39 52 77 173 267 383 12 11 40 53 78 174 267 336 13 12 42 54 79 174 267 296 14 13 42 54 79 174 267 267 15 13 42 54 79 174 267 267 16 13 42 54 79 173 267 267 17 13 42 54 79 174 267 267 18 13 42 54 79 174 267 267 19 13 42 55 79 174 267 267 20 13 42 58 79 174 267 267 21 13 42 61 79 175 268 268 22 13 42 64 79 175 268 268 23 13 42 66 79 175 268 268 24 13 42 69 79 175 268 268 25 13 42 71 79 175 269 269 26 13 42 74 82 175 269 269 27 13 42 77 83 175 269 269 28 13 42 80 86 175 268 268 29 13 42 82 88 175 268 268 30 13 42 85 91 175 268 268 3.32. Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 13 134 308 2 982 2 0 1 6 17 133 343 2 238 3 1 2 10 20 126 354 1 699 4 1 3 13 23 122 352 1 318 5 2 4 16 26 122 343 1 046 6 2 5 19 29 121 329 849 7 3 6 22 32 121 313 703 8 3 7 25 35 121 297 590 9 4 8 27 38 121 280 503 10 4 9 30 41 122 263 433 11 5 11 33 44 122 247 376 12 5 11 36 46 122 232 329 13 5 12 38 48 122 217 290 14 6 13 41 51 123 216 256 15 7 14 44 53 123 216 228 16 7 15 46 56 123 217 217 17 7 16 48 59 125 217 217 18 8 17 51 62 128 218 218 19 8 17 54 63 131 218 218 20 9 19 57 65 132 219 219 21 9 20 59 69 134 220 220 22 9 20 62 71 136 220 220 23 10 22 65 73 138 221 221 24 10 23 67 75 139 221 221 25 11 23 70 77 141 221 221 26 11 25 72 80 142 222 222 27 11 25 75 81 143 222 222 28 12 26 78 84 145 222 222 29 12 27 80 86 146 222 222 30 13 28 83 88 148 222 222 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 18 Euro Belgium 18 Euro Cyprus 18 Euro Estonia 18 Euro Finland 18 Euro France 18 Euro Germany 18 Euro Greece 66 Euro Ireland 18 Euro Italy 18 Euro Latvia 18 Euro Lithuania 18 Euro Luxembourg 18 Euro Malta 18 Euro Netherlands 18 Euro Portugal 18 Euro Slovakia 18 Euro Slovenia 18 Euro Spain 18 Czech koruna Czech Republic 8 Danish krone Denmark 59 Forint Hungary 19 Krona Sweden 3 Kuna Croatia 11 Lev Bulgaria 40 Pound sterling United Kingdom 36 Romanian leu Romania 3 Zloty Poland 7 KrÃ ³na Iceland 11 Norwegian krone Norway 16 Swiss franc Liechtenstein 5 Swiss franc Switzerland 5 Australian dollar Australia 10 Canadian dollar Canada 6 US dollar United States 68 Yen Japan 3